[tdtermloanrefi2019wexhib001.jpg]
EXECUTION VERSION TERM LOAN CREDIT AGREEMENT Dated as of August 2, 2019 among
TECH DATA CORPORATION, as the Borrower MIZUHO BANK, LTD., as Administrative
Agent and The Other Lenders Party Hereto MIZUHO BANK, LTD. and as Sole Lead
Arranger and Bookrunner



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib002.jpg]
TABLE OF CONTENTS Article I DEFINITIONS AND ACCOUNTING TERMS
........................................................................... 1
1.01 Defined Terms
....................................................................................................................
1 1.02 Other Interpretive Provisions
............................................................................................
22 1.03 Accounting Terms
.............................................................................................................
23 1.04 Times of Day
....................................................................................................................
23 1.05 Divisions
...........................................................................................................................
23 Article II THE COMMITMENTS AND BORROWINGS
........................................................................ 23 2.01
Loans
.................................................................................................................................
23 2.02 Borrowings, Conversions and Continuations of Loans
.................................................... 24 2.03 [Reserved]
.........................................................................................................................
25 2.04 [Reserved]
.........................................................................................................................
25 2.05 Prepayments
......................................................................................................................
25 2.06 Termination or Reduction of Commitments
..................................................................... 25 2.07
Repayment of Loans
.........................................................................................................
25 2.08 Interest
..............................................................................................................................
26 2.09 Fees
...................................................................................................................................
26 2.10 Computation of Interest and Fees
.....................................................................................
26 2.11 Evidence of Debt
..............................................................................................................
27 2.12 Payments Generally; Administrative Agent’s Clawback
.................................................. 27 2.13 Sharing of Payments
by Lenders
......................................................................................
29 2.14 Extension of Maturity Date
...............................................................................................
29 2.15 Increase in Commitments. Borrower Request
.................................................................. 31 2.16
Defaulting Lenders
...........................................................................................................
32 Article III TAXES, YIELD PROTECTION AND ILLEGALITY
............................................................ 33 3.01 Taxes
.................................................................................................................................
33 3.02 Illegality
............................................................................................................................
38 3.03 Inability to Determine Rates
.............................................................................................
38 3.04 Increased Costs; Reserves on Loans
.................................................................................
41 3.05 Compensation for Losses
..................................................................................................
42 3.06 Mitigation Obligations; Replacement of Lenders
............................................................. 43 3.07 Survival
.............................................................................................................................
43 Article IV GUARANTY
............................................................................................................................
43 4.01 Facility Guaranty
..............................................................................................................
43 Article V CONDITIONS PRECEDENT
...................................................................................................
44 5.01 Conditions of Closing
.......................................................................................................
44 Article VI REPRESENTATIONS AND WARRANTIES
........................................................................ 45 6.01
Existence, Qualification and Power; Compliance with Laws
........................................... 46 6.02 Authorization; No
Contravention
.....................................................................................
46 6.03 Governmental Authorization; Other Consents
.................................................................. 46 6.04
Binding Effect
...................................................................................................................
46 6.05 Financial Statements; No Material Adverse
Effect........................................................... 46 6.06
Litigation
...........................................................................................................................
47 6.07 No
Default.........................................................................................................................
47 6.08 Ownership of Property; Liens
...........................................................................................
47 i



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib003.jpg]
6.09 Environmental Compliance
..............................................................................................
47 6.10 Insurance
...........................................................................................................................
47 6.11 Taxes
.................................................................................................................................
47 6.12 ERISA Compliance
...........................................................................................................
48 6.13 Subsidiaries
.......................................................................................................................
48 6.14 Margin Regulations; Investment Company
Act................................................................ 48 6.15
Disclosure
.........................................................................................................................
49 6.16 Compliance with Laws
.....................................................................................................
49 6.17 Intangible Assets
...............................................................................................................
49 6.18 Off-Balance Sheet Liabilities
............................................................................................
49 6.19
Solvency............................................................................................................................
49 6.20 OFAC
................................................................................................................................
49 6.21 Anti-Corruption Laws
.......................................................................................................
50 6.22 PATRIOT Act
...................................................................................................................
50 Article VII AFFIRMATIVE COVENANTS
.............................................................................................
50 7.01 Financial Statements
.........................................................................................................
50 7.02 Certificates; Other Information
.........................................................................................
51 7.03 Notices
..............................................................................................................................
52 7.04 Payment of Obligations
....................................................................................................
52 7.05 Preservation of Existence, Etc
..........................................................................................
52 7.06 Maintenance of Properties
................................................................................................
53 7.07 Maintenance of Insurance
.................................................................................................
53 7.08 Compliance with Laws
.....................................................................................................
53 7.09 Books and Records
...........................................................................................................
53 7.10 Inspection Rights
..............................................................................................................
53 7.11 Use of Proceeds
................................................................................................................
53 7.12 New Subsidiaries
..............................................................................................................
53 7.13 Compliance with Agreements
...........................................................................................
54 7.14 Compliance with ERISA
..................................................................................................
54 7.15 Anti-Corruption Laws
.......................................................................................................
55 Article VIII NEGATIVE COVENANTS
..................................................................................................
55 8.01 Liens
.................................................................................................................................
55 8.02 Investments
.......................................................................................................................
56 8.03
Indebtedness......................................................................................................................
57 8.04 Fundamental Changes
.......................................................................................................
58 8.05 Dispositions
......................................................................................................................
59 8.06 Restricted Payments
..........................................................................................................
60 8.07 Change in Nature of Business
...........................................................................................
60 8.08 Transactions with Affiliates
..............................................................................................
60 8.09 Burdensome Agreements
..................................................................................................
61 8.10 Use of Proceeds
................................................................................................................
61 8.11 [Reserved]
.........................................................................................................................
61 8.12 Acquisitions
......................................................................................................................
61 8.13 Financial Covenants
..........................................................................................................
61 8.14 Off-Balance Sheet Liabilities
............................................................................................
61 8.15 Sanctions
...........................................................................................................................
62 8.16 Anti-Corruption Laws
.......................................................................................................
62 Article IX EVENTS OF DEFAULT AND REMEDIES
........................................................................... 62
ii



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib004.jpg]
9.01 Events of Default
..............................................................................................................
62 9.02 Remedies Upon Event of Default
.....................................................................................
64 9.03 Application of Funds
........................................................................................................
65 Article X ADMINISTRATIVE AGENT
...................................................................................................
65 10.01 Appointment and Authority
..............................................................................................
65 10.02 Rights as a Lender
.............................................................................................................
65 10.03 Exculpatory Provisions
.....................................................................................................
66 10.04 Reliance by Administrative Agent
....................................................................................
67 10.05 Delegation of Duties
.........................................................................................................
67 10.06 Resignation of Administrative Agent
...............................................................................
67 10.07 Non-Reliance on Administrative Agent and Other Lenders
............................................. 68 10.08 No Other Duties, Etc
.........................................................................................................
68 10.09 Administrative Agent May File Proofs of Claim
.............................................................. 68 10.10 Guaranty
Matters
..............................................................................................................
69 10.11 Certain ERISA Matters
.....................................................................................................
70 Article XI MISCELLANEOUS
.................................................................................................................
71 11.01 Amendments, Etc
..............................................................................................................
71 11.02 Notices; Effectiveness; Electronic Communication
......................................................... 73 11.03 No Waiver;
Cumulative Remedies; Enforcement
............................................................. 75 11.04 Expenses;
Indemnity; Damage Waiver
............................................................................. 75
11.05 Payments Set Aside
..........................................................................................................
77 11.06 Successors and Assigns
....................................................................................................
77 11.07 Treatment of Certain Information; Confidentiality
........................................................... 81 11.08 Right of
Setoff
..................................................................................................................
82 11.09 Interest Rate Limitation
....................................................................................................
82 11.10 Counterparts; Integration; Effectiveness
........................................................................... 83
11.11 Survival of Representations and Warranties
..................................................................... 83 11.12
Severability
.......................................................................................................................
83 11.13 Replacement of Lenders
...................................................................................................
83 11.14 Governing Law; Jurisdiction; Etc
.....................................................................................
84 11.15 Waiver of Jury Trial
..........................................................................................................
85 11.16 PATRIOT Act Notice
.......................................................................................................
85 11.17 No Advisory or Fiduciary Responsibility
......................................................................... 86
11.18 Electronic Execution of Assignments and Certain Other Documents
.............................. 86 11.19 [Reserved]
.........................................................................................................................
86 11.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
....................... 86 iii



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib005.jpg]
SCHEDULES 1.01-C Existing Synthetic Lease Facilities 1.01-D Existing Trade
Receivables Facilities 2.01 Commitments and Pro Rata Shares 6.13 Borrower and
Subsidiaries 6.18 Off-Balance Sheet Liabilities 8.01 Existing Liens 8.02
Investments 8.03 Existing Indebtedness 8.09 Existing Burdensome Agreements 11.02
Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS Form of: A
Loan Notice B Note C Compliance Certificate D Assignment and Assumption E U.S.
Tax Compliance Certificates F Beneficial Ownership Certification iv



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib006.jpg]
This TERM LOAN CREDIT AGREEMENT (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of August 2, 2019, among TECH DATA CORPORATION, a Florida
corporation (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and MIZUHO BANK,
LTD., as Administrative Agent. The Borrower has requested that the Lenders
establish the term loan facility provided for herein in an aggregate principal
amount of $300,000,000. The proceeds of the Loans made hereunder will be used to
refinance the aggregate principal amount of the term loans outstanding under
that certain Term Loan Credit Agreement, dated as of November 2, 2016 (as
amended by that certain Amendment No. 1 to Term Loan Credit Agreement dated as
of February 15, 2017, as further amended by that certain Amendment No. 2 to Term
Loan Credit Agreement dated as of January 24, 2019 and as further amended,
restated, supplemented or otherwise modified prior to the date hereof (the
“Existing Credit Agreement”) by and among the Borrower, Bank of America, N.A. as
administrative agent and the lenders party thereto. In connection of the mutual
covenants and agreements contained herein, the parties hereto agree and covenant
as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms. As
used in this Agreement, the following terms shall have the meanings set forth
below: “Acquisition” means the acquisition of (a) a controlling equity interest
in another Person (including the purchase of an option, warrant or convertible
or similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by such Person. “Additional Commitment Lender” has
the meaning specified in Section 2.14. “Administrative Agent” means Mizuho Bank,
Ltd. in its capacity as administrative agent under any of the Loan Documents, or
any successor administrative agent in accordance with the terms hereof.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02, or such other address or account as the Administrative Agent may
from time to time notify the Borrower and the Lenders. “Administrative
Questionnaire” means an Administrative Questionnaire in a form supplied by the
Administrative Agent. “Affiliate” means, with respect to any Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib007.jpg]
with the Person specified. “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto. “Agent Party” has the meaning specified in Section 11.02(c).
“Agreement” means this Credit Agreement. “Applicable Rate” means, from time to
time, a percentage per annum equal to (a) 1.050% for Loans that are Eurocurrency
Rate Loans and (b) 0.050% for Loans that are Base Rate Loans. “Approved Fund”
means any Fund that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender. “Arranger” means Mizuho Bank, Ltd., in its capacity as sole
lead arranger and bookrunner. “Assignment and Assumption” means an assignment
and assumption entered into by a Lender and an Eligible Assignee (with the
consent of any party whose consent is required by Section 11.06(b)), and
accepted by the Administrative Agent, in substantially the form of Exhibit D or
any other form (including electronic documentation generated by use of an
electronic platform) approved by the Administrative Agent. “Attorney Costs”
means and includes all reasonable fees, expenses and disbursements of any law
firm or other external counsel and, without duplication, the allocated cost of
internal legal services and all expenses and disbursements of internal counsel.
“Attributable Indebtedness” means, on any date: (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP;
(b) in respect of any Real Estate Financing Facility that is characterized as a
lease, the capitalized amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared in accordance
with GAAP if such lease were accounted for as a capital lease, calculated as of
the Closing Date, with respect to any Real Estate Financing Facility outstanding
on the Closing Date, or the date of the closing of any Real Estate Financing
Facility entered into subsequent to the Closing Date, and recalculated at the
time of any refinancing, renewal, increase or repayment of any Real Estate
Financing Facility; and (c) in respect of any asset securitization transaction
of any Person, (i) the actual amount of any unrecovered investment of purchasers
or transferees of assets so transferred, plus (ii) in the case of any other
payment, recourse, repurchase, hold harmless, indemnity or similar obligation
described in clause (a)(ii) of the definition of “Off-Balance Sheet
Liabilities,” the capitalized amount of such obligation that would appear on a
balance sheet of such Person prepared on such date in accordance with GAAP if
such sale or transfer or assets were accounted for as a secured loan. 2



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib008.jpg]
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended January 31, 2019,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto. “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution. “Bail-In Legislation”
means, with respect to any EEA Member Country implementing Article 55 of
Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. “Base Rate”
means for any day a fluctuating rate per annum equal to the highest of (a) the
Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect for such
day as publicly announced from time to time by Mizuho as its “prime rate” and
(c) the Eurocurrency Rate plus 1.0%. The “prime rate” is a rate set by Mizuho
based upon various factors including Mizuho’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Mizuho shall take effect at the opening of
business on the day specified in the public announcement of such change. If the
Base Rate is being used as an alternate rate of interest pursuant to Section
3.03 hereof, then the Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above. “Base Rate
Loan” means a Loan that bears interest based on the Base Rate. “Beneficial
Ownership Certification” means a certification regarding beneficial ownership to
the extent required by the Beneficial Ownership Regulation, substantially in the
form of Exhibit F. “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”. “Borrower” has the
meaning specified in the introductory paragraph hereto. “Borrower Materials” has
the meaning specified in Section 7.02. “Borrowing” means a borrowing consisting
of Loans of the same Type and, in the case of Eurocurrency Rate Loans, having
the same Interest Period, made by the Lenders to the Borrower pursuant to
Section 2.01. “Business Day” means any day other than a Saturday, Sunday or
other day on which commercial banks are authorized to close under the Laws of,
or are in fact closed in, the state where the Administrative Agent’s Office is
located and: (a) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in 3



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib009.jpg]
Dollars in respect of any such Eurocurrency Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any such day that is also a London Banking Day;
and (b) any day other than a Saturday, Sunday or other day on which commercial
banks are authorized to close under the Laws of, or are in fact closed in, the
state of New York. “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided, that, notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. “Change of Control” means, with respect to any Person, an
event or series of events by which: (a) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 30% or more of the equity securities of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or (b) during any period of 12 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of such Person cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period, (ii)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body. “Closing Date” means
August 2, 2019, the date the conditions precedent to the effectiveness of this
Agreement are satisfied or waived in accordance with Section 5.01 hereof. 4



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib010.jpg]
“Code” means the Internal Revenue Code of 1986, as amended. “Commitment” means,
as to each Lender, the commitment of such Lender to make Loans hereunder in an
amount that does not exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The total Commitment on the date
hereof shall be $300,000,000 “Compliance Certificate” means a certificate
substantially in the form of Exhibit C. “Connection Income Taxes” means Other
Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes. “Consolidated
EBITDA” means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis, an amount equal to Consolidated Net Income for such period
plus the following to the extent deducted in calculating such Consolidated Net
Income: (a) Consolidated Interest Charges for such period, (b) the provision for
federal, state, local and foreign income taxes payable by the Borrower and its
Subsidiaries for such period, (c) the amount of depreciation and amortization
expense for such period, (d) cash extraordinary or nonrecurring losses,
expenses, fees and charges (including cash losses, expenses, fees and charges
incurred in connection with any issuance of debt or equity, acquisitions,
investments, restructuring activities, asset sales or divestitures permitted
hereunder) not to exceed $50,000,000 in the aggregate for any four consecutive
fiscal quarter period, (e) non-cash stock based compensation expense, and (f)
other non-recurring expenses of the Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item. “Consolidated Funded
Indebtedness” means, as of any date of determination, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) the outstanding principal
amount of all obligations, whether current or long-term, for borrowed money
(including Obligations hereunder) and all obligations evidenced by bonds,
debentures (including all Convertible Debentures), notes, loan agreements or
other similar instruments (which amount, for the avoidance of doubt, includes
only the drawn portion of any line of credit or revolving credit facility), (b)
all purchase money Indebtedness, (c) all direct obligations arising under
letters of credit (including standby and commercial) only to the extent of
unreimbursed amounts, bankers’ acceptances, bank guaranties, surety bonds and
similar instruments, (d) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business), (e) all Attributable Indebtedness in respect of capital
leases, obligations under the Real Estate Financing Facilities and asset
securitization transactions, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (e) above of Persons other than the Borrower or any Subsidiary, and (g)
all Indebtedness of the types referred to in clauses (a) through (f) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary. “Consolidated Funded
Indebtedness” of a Person shall not include (x) any true sale by such Person of
accounts receivable, as determined in accordance with GAAP, which sale is not,
and is not made in connection with, an obligation under any Real Estate
Financing Facility or an asset securitization transaction and (y) any obligation
arising under a sale and lease back transaction that is an operating lease. 5



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib011.jpg]
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of the
Borrower and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP. “Consolidated Interest
Coverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated EBITDA for the period of the four prior fiscal quarters ending on
such date to (b) Consolidated Interest Charges for such four fiscal quarter
period; provided, notwithstanding anything to the contrary herein or in any
other Loan Document (including Section 1.03(c)), for purposes of calculating the
Consolidated Interest Coverage Ratio, Consolidated EBITDA will not be calculated
on a Pro Forma Basis. “Consolidated Net Income” means the consolidated net
income of Borrower and its Subsidiaries, plus or minus minority interest of a
Person, and excluding any other gain or loss or credit of an extraordinary
nature, all as determined in accordance with GAAP. “Consolidated Total Leverage
Ratio” means, with respect to any Test Period, the ratio of (a) Consolidated
Funded Indebtedness as of the last date of the applicable Test Period to (b)
Consolidated EBITDA for such Test Period. “Contractual Obligation” means, as to
any Person, any provision of any security issued by such Person or of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound. “Control” has the meaning specified in
the definition of “Affiliate.” “Convertible Debentures” means convertible
debentures issued pursuant to a Tech Data Indenture, which may be offered in a
single transaction, a series of transactions, or in separate transactions. The
Convertible Debentures may be either senior or subordinated debentures.
“Debenture Put Option” means the option of any holder of Convertible Debentures
to require the Borrower to repurchase such debentures in accordance with the
terms of a Tech Data Indenture. “Debt Rating” means, as of any date of
determination, the rating as determined by any of S&P, Moody’s or Fitch
(collectively, the “Debt Ratings”) of the Borrower’s non-credit-enhanced, senior
unsecured long-term debt. “Debtor Relief Laws” means the Bankruptcy Code of the
United States, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally. “Default” means any event or
condition that constitutes an Event of Default or that, with the giving of any
notice, the passage of time, or both, would be an Event of Default. 6



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib012.jpg]
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws. “Defaulting Lender”
means any Lender that (a) has failed to (i) fund all or any portion of its Loans
on the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder on the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interests in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender as of
the date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower and all Lenders promptly following such determination. “Delaware LLC”
means any limited liability company organized or formed under the laws of the
State of Delaware. “Delaware Divided LLC” means any Delaware LLC which has been
formed upon consummation of a Delaware LLC Division. “Delaware LLC Division”
means the statutory division of any Delaware LLC into two or more Delaware LLCs
pursuant to Section 18-217 of the Delaware Limited Liability Company Act. 7



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib013.jpg]
“Designated Lender” has the meaning set forth in Section 2.12(e). “Designated
Jurisdiction” means any country, region or territory to the extent that such
country, region or territory itself is the subject of Sanctions that broadly
prohibit dealings with such country, region or territory (as of the Closing
Date, the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and including any disposition of property to a Delaware
Divided LLC pursuant to a Delaware LLC Division. “Dollar” and “$” mean lawful
money of the United States. “Domestic Subsidiary” means any Subsidiary that is
organized under the laws of any political subdivision of the United States. “EEA
Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. “EEA Member Country”
means any of the member states of the European Union, Iceland, Liechtenstein,
and Norway. “EEA Resolution Authority” means any public administrative authority
or any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Eligible Assignee” means any Person that meets the
requirements to be an assignee under Section 11.06(b)(iii) and (v) (subject to
such consents, if any, as may be required under Section 11.06(b)(iii)).
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems. “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing. 8



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib014.jpg]
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder. “ERISA Affiliate” means
any trade or business (whether or not incorporated) under common control with a
Loan Party within the meaning of Section 414(b) or (c) of the Code (and Sections
414(m) and (o) of the Code for purposes of provisions relating to Section 412 of
the Code). “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan or Multiemployer Plan; (f) any event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan is considered an at-risk plan or
receipt of notification by the Borrower that any Multiemployer Plan is in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Internal Revenue Code or Sections 303, 304 and 305 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time. “Euro” and “EUR” mean the single
currency of the Participating Member States. “Eurocurrency Rate” means, (a) with
respect to any Eurocurrency Rate Loan, the rate per annum equal to the London
Interbank Offered Rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) (“LIBOR”), as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; (b) for any rate calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to LIBOR, at
or about 11:00 a.m., London time determined two Business Days prior to such date
for Dollar deposits with a term of one month commencing that day; provided that
to the extent a comparable or successor rate is approved by the Administrative
Agent in connection with any rate set forth in this definition, the approved
rate shall be applied in a manner consistent with market practice; provided,
further that to the extent such market practice is not administratively feasible
for the Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; and if the 9



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib015.jpg]
Eurocurrency Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement. “Eurocurrency Rate Loan” means a Loan that bears
interest at a rate based on clause (a) of the definition of the Eurocurrency
Rate. “Event of Default” has the meaning specified in Section 9.01. “Exchange
Act Reports” shall mean the Annual Report of the Borrower on Form 10-K for the
year ended January 31, 2019, the Quarterly Report of the Borrower on Form 10-Q
for the quarter ended April 30, 2019, and all Current Reports of the Borrower on
Form 8-K dated February 1, 2019 to five (5) Business Days prior to the Closing
Date. “Excluded Subsidiary” means (a) Tech Data Finance SPV, Inc., (b) any
Domestic Subsidiary that is a Special Purpose Finance Subsidiary, (c) any
Domestic Subsidiary all or substantially all of the assets of which consist of
one or more controlled foreign corporations and (d) any Domestic Subsidiary that
is a pass-through entity for U.S. federal income tax purposes and is directly or
indirectly owned by one or more controlled foreign corporations. “Excluded
Taxes” means any of the following Taxes imposed on or with respect to any
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 11.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01(a)(ii), (a)(iii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA. Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
Florida documentary tax. “Existing Credit Agreement” has the meaning given to
such term in the introductory paragraph to this Agreement. “Existing Maturity
Date” has the meaning specified in Section 2.14. “Existing Synthetic Lease
Facility” means those facilities listed on Schedule 1.01-C, as each of such
facilities may be amended, modified, supplemented or amended and restated from
time to time. “Existing Trade Receivables Facilities” means those facilities
listed on Schedule 1.01-D, as each of such facilities may be amended, modified,
supplemented or amended and restated from time to time. “Extending Lender” has
the meaning specified in Section 2.14. 10



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib016.jpg]
“Facility Guaranty” means, individually or collectively as the context may
require, (a) the Guaranty Agreement, dated as of the date hereof, among the
Guarantors and the Administrative Agent and (b) any other guaranty agreement
executed and delivered by a Guarantor to the Administrative Agent pursuant to
Section 7.12, in each case as supplemented from time to time by the execution
and delivery of Guaranty Joinder Agreements pursuant to the Facility Guaranty.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof, any intergovernmental
agreement entered into in connection therewith, any legislation, rules or
guidance implementing such intergovernmental agreement, and any agreements
entered into pursuant to Section 1471(b)(1) of the Code. “Federal Funds Rate”
means, for any day, the rate per annum equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Mizuho on such day on such transactions as determined by the
Administrative Agent. “Fee Letter” means, collectively, (x) that certain fee
letter, dated August 2, 2019 among the Borrower and Mizuho Bank, Ltd. and (y)
each other fee letter among the Borrower and the Arranger (or its applicable
lending Affiliates) relating to fees payable in respect of this Agreement.
“Fitch” means Fitch, Inc. “Foreign Lender” means, with respect to the Borrower,
a Lender that is not a U.S. Person. “Foreign Subsidiary” means a Subsidiary that
is not a Domestic Subsidiary. “FRB” means the Board of Governors of the Federal
Reserve System of the United States. “Fund” means any Person (other than a
natural person) that is (or will be) engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its activities. “GAAP” means with respect to any computation
required or permitted hereunder, generally accepted accounting principles in the
United States as in effect from time to time. “Governmental Authority” means the
government of the United States or any other nation, or of any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank). 11



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib017.jpg]
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, or (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (b) any Lien on any assets of
such Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person.
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. “Guarantors” means, collectively, all Significant
Subsidiaries that are Domestic Subsidiaries of the Borrower (excluding, however,
any Excluded Subsidiaries) and each other Person that joins as a Guarantor
pursuant to Section 7.12 or otherwise, together with their successors and
assigns. “Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form attached to the Facility Guaranty, executed and
delivered by a Guarantor to the Administrative Agent pursuant to the Facility
Guaranty. “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law. “Increase Effective Date” has the meaning assigned to such
term in Section 2.15(a). “Increase Joinder” has the meaning assigned to such
term in Section 2.15(c). “Incremental Commitments” has the meaning assigned to
such term in Section 2.15(a). “Incremental Loans” means any loans made pursuant
to any Incremental Commitments. “Incremental Maturity Date” has the meaning
assigned to such term in Section 2.15(c). “Indebtedness” means, as to any Person
at a particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP: (a) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; 12



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib018.jpg]
(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (c) the net obligations of
such Person under any Swap Contract; (d) all obligations of such Person to pay
the deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business); (e) indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse; (f) Attributable Indebtedness with
respect to capital leases and obligations under the Real Estate Financing
Facilities; and (g) all Guarantees of such Person in respect of any of the
foregoing. For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The term “Indebtedness” shall not include payroll
indebtedness, or trade indebtedness or Guarantee thereof incurred in the
ordinary course of business (including trade indebtedness through financial
intermediaries) provided such trade indebtedness has a maturity of less than one
year, capital stock, surplus and retained earnings, minority interests in the
stock of Subsidiaries, operating lease obligations, reserves for deferred taxes
or investment credits, or deferred compensation obligations. “Indemnified Taxes”
means (a) Taxes, other than Excluded Taxes, imposed on or with respect to any
payment made by or on account of any obligation of any Loan Party under any Loan
Document and (b) to the extent not otherwise described in clause (a), Other
Taxes. “Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07. “Interest Payment
Date” means, (a) as to any Loan other than a Base Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each February, May, August and November
and the Maturity Date. “Interest Period” means, as to each Eurocurrency Rate
Loan, the period commencing on the date such Eurocurrency Rate Loan is disbursed
or converted to or continued as a 13



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib019.jpg]
Eurocurrency Rate Loan and ending on the date one week, or one, two, three or
six months thereafter, as selected by the Borrower in its Loan Notice; provided
that: (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day; (ii) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and (iii) no Interest Period shall extend beyond
the Maturity Date. “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of capital stock or other securities of another Person, (b)
a loan, advance or capital contribution to, Guarantee or assumption of debt of,
or purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment. “Investment
Policy” means the Borrower’s investment policy as in effect from time to time as
approved by the chief financial officer or treasurer of the Borrower. “IRS”
means the United States Internal Revenue Service. “Laws” means, collectively,
all international, foreign, federal, state and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law. “Latest Maturity Date” means the latest of the Maturity Date
and any Incremental Maturity Date applicable to existing Incremental Loans, as
of any date of determination. “Lender” has the meaning specified in the
introductory paragraph hereto. “Lending Office” means, as to any Lender, the
office or offices of such Lender described as such in such Lender’s
Administrative Questionnaire, or such other office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent, which office
may include any Affiliate of such Lender or any domestic or foreign branch of
such Lender or such Affiliate. Unless the context otherwise requires each
reference to a Lender shall include its applicable Lending Office. “LIBOR” has
the meaning specified in the definition of Eurocurrency Rate. 14



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib020.jpg]
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time). “LIBOR Successor Rate” has the meaning
specified in Section 3.03. “LIBOR Successor Rate Conforming Changes” has the
meaning specified in Section 3.03. “Lien” means any mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing). “Loan” means any extension of credit by a Lender to
the Borrower under Section 2.01. “Loan Documents” means this Agreement, each
Note, the Fee Letter and the Facility Guaranty. “Loan Notice” means (a) a notice
of a Borrowing or (b) a conversion of Loans from one Type to another, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit A or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower. “Loan Parties” means, collectively, the
Borrower and each Guarantor. “London Banking Day” means any day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank Eurodollar market. “Material Adverse Effect” means (a) a material
adverse change in, or a material adverse effect upon, the operations, business,
properties, liabilities, financial condition or prospects of the Borrower and
its Subsidiaries taken as a whole; (b) a material impairment of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party. “Maturity Date” means August 2, 2021, or if maturity is extended
pursuant to Section 2.14, such extended maturity date as determined pursuant to
such Section; provided, however, that with respect to any Non-Extending Lender,
the Maturity Date with respect to such Non- Extending Lender shall be the
applicable Existing Maturity Date. “Mizuho” means Mizuho Bank, Ltd. “Moody’s”
means Moody’s Investors Service, Inc. and any successor thereto. “Multiemployer
Plan” means any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes or is
obligated to 15



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib021.jpg]
make contributions, or during the preceding five plan years, has made or been
obligated to make contributions. “Multiple Employer Plan” means a Plan which has
two or more contributing sponsors (including a Loan Party or any ERISA
Affiliate) at least two of whom are not under common control, as such a plan is
described in Section 4064 of ERISA. “Non-Consenting Lender” means any Lender
that does not approve any consent, waiver or amendment that (i) requires the
approval of all Lenders or all affected Lenders in accordance with the terms of
Section 11.01 and (ii) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time. “Non-Extending Lender” has the meaning specified in Section
2.14. “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
“Notice Date” has the meaning specified in Section 2.14. “Obligations” means all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Loan Party arising under any Loan Document or otherwise with respect to any
Loan, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. “OFAC”
means the Office of Foreign Assets Control of the United States Department of
the Treasury. “Off-Balance Sheet Liabilities” means, with respect to any Person
as of any date of determination thereof, without duplication and to the extent
not included as a liability on the consolidated balance sheet of such Person and
its Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred, and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other “off-balance
sheet arrangement” as defined in (i) Item 303, part (a)(4) of Regulation S- K of
the SEC, or (ii) any successor regulation of the SEC defining “off-balance sheet
arrangement.” 16



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib022.jpg]
“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability agreement; and
(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity. “Other Connection Taxes” means, with respect to any
Recipient, Taxes imposed as a result of a present or former connection between
such Recipient and the jurisdiction imposing such Tax (other than connections
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document). “Other Taxes” means all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.06). “Overnight Rate” means, for any day,
the greater of (i) the Federal Funds Rate and (ii) an overnight rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. “Participant” has the meaning specified in Section
11.06(d). “Participating Member State” means any member state of the European
Union that has the Euro as its lawful currency in accordance with legislation of
the European Union relating to Economic and Monetary Union. “Participant
Register” has the meaning specified in Section 11.06(d). “PATRIOT Act” has the
meaning specified in Section 11.16. “PBGC” means the Pension Benefit Guaranty
Corporation. “Pension Act” means the Pension Protection Act of 2006. “Pension
Funding Rules” means the rules of the Code and ERISA regarding minimum required
contributions (including any installment payment thereof) to Pension Plans and
Multiemployer Plans and set forth in, with respect to plan years ending prior to
the effective date of the Pension Act, Section 412 of the Internal Revenue Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA. 17



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib023.jpg]
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan but excluding any Multiemployer Plan) that is maintained or is
contributed to by the Borrower and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under Section
412 of the Code. “Permitted Trade Receivables Facilities” means, collectively,
(a) the Existing Trade Receivables Facilities; (b) any successor trade
receivables facility which refinances and replaces all or part of an Existing
Trade Receivables Facility; (c) one or more facilities each of which provides
for limited recourse sales and assignments of accounts receivable of Borrower or
a Subsidiary in connection with the issuance of obligations by Borrower or a
Subsidiary secured by such accounts receivable; (d) one or more facilities each
of which provides for sales, transfers or assignments of accounts receivable of
Borrower or a Subsidiary to a third party purchaser, transferee or assignee; all
of which facilities shall be on such terms and conditions as are reasonable and
customary for such transactions; provided, that such sales, transfers and
assignments do not result in the creation of any Lien on the assets of the
Borrower or any Subsidiary, other than Liens on the accounts receivable so sold,
transferred or assigned. “Person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity. “Plan” means any employee benefit plan
within the meaning of Section 3(3) of ERISA (including a Pension Plan but other
than a Multiemployer Plan), maintained by the Borrower for employees of the
Borrower. “Platform” has the meaning specified in Section 7.02. “Pro Forma
Basis” means, for purposes of calculating Consolidated EBITDA (other than a
calculation of Consolidated EBITDA for purposes of the Consolidated Interest
Coverage Ratio), any Acquisition with an aggregate purchase price of
$100,000,000 or more shall be deemed to have occurred as of the first day of the
most recent four fiscal quarter period preceding the date of such transaction
for which the Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or Section 7.01(b). In connection with the foregoing, income
statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculation to
the extent (A) such items are not otherwise included in such income statement
items for the Borrower and its Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.01 and (B) such items
are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent. “Pro Rata Share” means, with respect
to any Lender at any time, a fraction (expressed as a percentage, carried out to
the ninth decimal place), the numerator of which is the amount of the Commitment
of such Lender at such time and the denominator of which is the amount of the
sum of the Commitments of all Lenders at such time; provided that if the
commitment of each Lender to make Loans have been terminated pursuant to Section
2.06(a), Section 9.02 or otherwise, then the Pro Rata Share of each Lender shall
be a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Loans of such Lender at such
time and the denominator of which is the aggregate amount of all Loans at such
time. The initial Pro Rata Share of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable. 18



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib024.jpg]
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 7.02. “Real Estate
Financing Facilities” means, collectively (a) the Existing Synthetic Lease
Facility; (b) any successor to the Existing Synthetic Lease Facility which
refinances some or all of the same properties of the Borrower as the Existing
Synthetic Lease Facility with rates of interest, yield and fees that may
increase or decrease in accordance with then applicable market conditions; (c)
one or more arrangements that provide financing for any real property of the
Borrower or its Subsidiaries, that impose no Liens other than on the real
property financed by such arrangements, which are on such terms and conditions
as are reasonable and customary for such transactions, and which create
obligations with an Attributable Indebtedness of not more than the fair market
value of the properties so financed; provided that any operating lease other
than those described in clauses (a), (b) and (c) above shall not be treated as a
Real Estate Financing Facility for the purposes of this Agreement. “Recipient”
means the Administrative Agent, any Lender or any other recipient of any payment
to be made by or on account of any obligation of any Loan Party hereunder.
“Register” has the meaning set forth in Section 11.06(c). “Related Parties”
means, with respect to any Person, such Person’s Affiliates and the partners,
directors, officers, employees, agents and advisors of such Person and of such
Person’s Affiliates. “Reportable Event” means any of the events set forth in
Section 4043(c) of ERISA, other than events for which the 30 day notice period
has been waived. “Required Lenders” means, as of any date of determination,
Lenders having more than 50% of the aggregate amount of the Commitments or Loans
at such time; provided that the Commitment of, or the portion of the Loans held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders. “Required Subsidiary” has the meaning set
forth in Section 7.12(a). “Responsible Officer” means the chief executive
officer, president, chief financial officer, treasurer, assistant treasurer or
corporate controller of a Loan Party, and solely for purposes of delivery of
incumbency certificates pursuant to Article V, the secretary or any assistant
secretary of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by the chief financial officer, treasurer or assistant treasurer in a
notice to the Administrative Agent, or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. “Restricted Payment” means any dividend or other distribution
(whether in cash, securities or other property) with respect to any capital
stock or other equity interest of the 19



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib025.jpg]
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other equity interest or of any option, warrant or
other right to acquire any such capital stock or other equity interest; provided
that any repayment, put or call of a Convertible Debenture shall not be treated
as a Restricted Payment for purposes of this Agreement. “Revolving Credit
Agreement” means that certain Third Amended and Restated Revolving Credit
Agreement (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time), dated as of May 15, 2019, by and among the
Borrower, certain subsidiaries of the Borrower from time to time party thereto,
each as a designated borrower, the lenders from time to time party thereto and
Bank of America, N.A., as administrative agent. “Sanctioned Person” has the
meaning specified in Section 6.20. “S&P” means Standard & Poor’s Financial
Services LLC, a subsidiary of S&P Global, Inc. and any successor thereto.
“Sanction(s)” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced by the United States Government (including
without limitation, OFAC), the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom. “Scheduled Unavailability
Date” has the meaning specified in Section 3.03. “SEC” means the Securities and
Exchange Commission, or any Governmental Authority succeeding to any of its
principal functions. “Securities Act” means the Securities Act of 1933, as
amended. “Shareholders’ Equity” means, as of any date of determination,
consolidated shareholders’ equity of the Borrower and its Subsidiaries as of
that date determined in accordance with GAAP. “Significant Foreign Subsidiary”
means any Foreign Subsidiary which has total assets (on a consolidated basis
with its Subsidiaries) of more than 5% of the total assets of the Borrower (on a
consolidated basis with the Borrower’s Subsidiaries). “Significant Subsidiary”
means any Domestic Subsidiary which has total assets (on a consolidated basis
with its Subsidiaries) of more than 5% of the total assets of the Borrower (on a
consolidated basis with the Borrower’s Subsidiaries). “Solvent” or “Solvency”
means, with respect to any Person as of a particular date, that on such date (i)
the fair value of the assets of such Person and its subsidiaries on a
consolidated basis, are and will be in excess of the total amount of its debts
(including contingent liabilities); (ii) the present fair saleable value of the
assets of such Person and its subsidiaries on a consolidated and going concern
basis are and will be greater than the probable liability of such Person and its
subsidiaries on a consolidated basis on their existing debts as such debts
become absolute and matured; (iii) such Person and its subsidiaries on a
consolidated basis are and will be able to pay their debts (including contingent
debts and other commitments) as they mature; and 20



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib026.jpg]
(iv) such Person and its subsidiaries on a consolidated basis have capital
sufficient to carry on their business as conducted and as proposed to be
conducted following the Closing Date. “Special Purpose Finance Subsidiary” means
any Subsidiary of the Borrower created solely for the purposes of, and whose
sole activity shall consist of, acquiring and financing accounts receivable of
the Borrower and its Subsidiaries pursuant to a Permitted Trade Receivables
Facility. “Specified Excluded Subsidiaries” means (i) Tech Data Global Holding
Inc. and (ii) Tech Data Finance Partner LLC. “Subsidiary” of a Person means a
corporation, partnership, joint venture, limited liability company or other
business entity of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. “Swap Contract” means (a) any and
all rate swap transactions, basis swaps, credit derivative transactions, forward
rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement. “Swap Termination Value”
means, in respect of any one or more Swap Contracts, after taking into account
the effect of any legally enforceable netting agreement relating to such Swap
Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to- market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender). “Taxes” means all
present or future taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto. “Tech Data Indenture” means any existing or future
indenture between the Borrower and a trustee relating to the offering of
Convertible Debentures. 21



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib027.jpg]
“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such
date. “Threshold Amount” means $150,000,000. “Type” means, with respect to a
Loan, its character as a Base Rate Loan or a Eurocurrency Rate Loan. “United
States” and “U.S.” mean the United States of America. “U.S. Person” means any
Person that is a “United States person” as defined in Section 7701(a)(30) of the
Code. “U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III). “Write-Down and Conversion Powers” means, with respect to
any EEA Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. 1.02 Other Interpretive
Provisions. With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document: (a) The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. (b) In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.” 22



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib028.jpg]
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document. 1.03 Accounting Terms. (a) Generally. All
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein. (b) Changes in GAAP. If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. All obligations of any Person that are or would
be characterized as operating lease obligations in accordance with GAAP on the
Closing Date (whether or not such operating lease obligations were in effect on
such date) shall continue to be accounted for as operating lease obligations
(and not as capitalized lease obligations) for purposes of this Agreement
regardless of any change in GAAP following the Closing Date that would otherwise
require such obligations to be recharacterized (on a prospective or retroactive
basis or otherwise) as capitalized lease obligations. (c) Calculations.
Notwithstanding the above, the parties hereto acknowledge and agree that
calculations of Consolidated EBITDA shall be made on a Pro Forma Basis. 1.04
Times of Day. Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable). 1.05
Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its equity interests at such time. ARTICLE II THE
COMMITMENTS AND BORROWINGS 2.01 Loans. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make a loan on the Closing Date in
Dollars to the Borrower in an 23



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib029.jpg]
aggregate principal amount specified by the Borrower not exceeding such Lender’s
Commitment. Amounts repaid or prepaid in respect of a Loan may not be
reborrowed. Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein. For the avoidance of doubt, the Borrowing(s) of Loans shall
occur in a single draw on the Closing Date (but may consist of multiple
Borrowings with different Interest Periods). 2.02 Borrowings, Conversions and
Continuations of Loans. (a) Each Borrowing, each conversion of Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by (A) telephone or (B) a Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of a
Loan Notice. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or of any
conversion of Eurocurrency Rate Loans to Base Rate Loans and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. (b) Following receipt of a Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Pro Rata Share of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans as
described in the preceding subsection. In the case of a Borrowing, each Lender
shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m., on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 5.01, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Mizuho with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower. (c) Except as otherwise provided herein, a Eurocurrency Rate
Loan may be continued or converted only on the last day of an Interest Period
for such Eurocurrency Rate Loan. During the existence of a Default, no Loans may
be requested as, converted to or continued as Eurocurrency Rate Loans without
the consent of the Required Lenders. 24



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib030.jpg]
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Mizuho’s prime rate used in determining the Base Rate
promptly following the public announcement of such change. (e) After giving
effect to all Borrowings, all conversions of Loans from one Type to the other,
and all continuations of Loans as the same Type, there shall not be more than
ten Interest Periods in effect with respect to Loans. (f) Notwithstanding
anything to the contrary in this Agreement, any Lender may exchange, continue or
rollover all of the portion of its Loans in connection with any refinancing,
extension, loan modification or similar transaction permitted by the terms of
this Agreement, pursuant to a cashless settlement mechanism approved by the
Borrower, the Administrative Agent, and such Lender. 2.03 [Reserved]. 2.04
[Reserved]. 2.05 Prepayments. The Borrower may, upon notice from the Borrower to
the Administrative Agent, at any time or from time to time voluntarily prepay
Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(A) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment
of Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof, and (iii) any prepayment of Base
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount of Loans then outstanding; provided further that such notice may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified prepayment date) if
such condition is not satisfied. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment of Loans. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05 for Eurocurrency Rate
Loans. Each such prepayment shall be applied to the Loans of the Lenders in
accordance with their respective Pro Rata Shares. 2.06 Termination or Reduction
of Commitments. Each Lender’s Commitments shall terminate on the funding of the
Loans on the Closing Date in accordance with Section 2.01. 2.07 Repayment of
Loans. The Borrower shall repay to the Lenders on the Maturity Date, the
aggregate principal amount of Loans outstanding on such date, together with all
other amounts owing under this Agreement. 25



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib031.jpg]
2.08 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate. (b) (i) If any amount of principal of any Loan is not paid when
due, whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due, whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. (iii) Upon the request of the Required Lenders (except for an
Event of Default as described in the foregoing clauses (i) or (ii), where such
clauses shall govern or an Event of Default pursuant to Section 9.01(f) or (g),
where such Default Rate will be implemented automatically without such request),
while any Event of Default exists, the Borrower shall pay interest on the
principal amount of all overdue amounts hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws. (iv) Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law. 2.09 Fees. (a) The Borrower shall pay to
the Arranger and the Administrative Agent for their own respective accounts, in
Dollars, fees in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever. (b) The Borrower shall pay to the Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever. 2.10 Computation of Interest and Fees. All
computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to Eurocurrency Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid 26



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib032.jpg]
than if computed on the basis of a 365-day year). Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error. 2.11
Evidence of Debt. The Borrowings made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Borrowings made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to a Borrower
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender's Loans to the Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto. 2.12 Payments Generally; Administrative Agent’s Clawback. (a)
General. All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower, other than with respect to the Maturity Date shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be. (b) (i) Funding by Lenders; Presumption by
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed time of any Borrowing of Eurocurrency Rate
Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon
on the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender's share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available 27



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib033.jpg]
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender's Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. (ii) Payments by Borrower; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate. A notice of the Administrative Agent to any Lender
or the Borrower with respect to any amount owing under this subsection (b) shall
be conclusive, absent manifest error. (c) Failure to Satisfy Conditions
Precedent. If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender to the Borrower as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Borrowing set forth in Article V are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest. (d)
Obligations of Lenders Several. The obligations of the Lenders hereunder to make
Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c). (e) Funding Source. Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner. Without limiting the foregoing, each of the Administrative Agent and
each Lender at its option may make any Loan or otherwise perform its obligations
hereunder through any office or offices of such Person described as such in such
Person’s Administrative Questionnaire, or such other office or offices as such
Person may from time to time notify the Borrower and the Administrative 28



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib034.jpg]
Agent; which office may include any Affiliate of such Person or any domestic or
foreign branch of such Person or such Affiliate (each, a “Designated Lender”);
provided that any exercise of such option shall not affect the obligation of
such Borrower to repay any Loan in accordance with the terms of this Agreement.
Any Designated Lender shall be considered a Lender; provided that in the case of
an Affiliate or branch of a Lender, all provisions applicable to a Lender shall
apply to such Affiliate or branch of such Lender to the same extent as such
Lender. 2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, resulting in such
Lender's receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that: (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and (ii) the provisions of this Section
shall not be construed to apply to (x) any payment made by a Borrower pursuant
to and in accordance with the express terms of this Agreement or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply). 2.14 Extension of Maturity Date. (a) Requests for
Extension. The Borrower may, by notice to the Administrative Agent (who shall
promptly notify the Lenders) not earlier than 90 days and not later than 30 days
prior to the Maturity Date then in effect hereunder (the “Existing Maturity
Date”), request that each Lender extend such Lender’s Maturity Date for an
additional 1 year from the Existing Maturity Date; provided that there shall be
no more than one extension of the Maturity Date pursuant to this Section. (b)
Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given promptly after
such Lender’s receipt of a notice of request for extension delivered by the
Borrower and in any event, not later than the date (the “Notice Date”) that is
20 days prior to the Existing Maturity Date, advise the Administrative Agent
whether or not such Lender agrees to such extension and each Lender that
determines not to so extend its Maturity Date (a “Non-Extending Lender”) shall
notify the Administrative Agent of such fact promptly after such determination
(but in any event no later than the Notice Date) and any Lender that does not so
advise the Administrative Agent on or before the Notice Date shall be deemed to
be a Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree. (c) Notification by
Administrative Agent. The Administrative Agent shall notify the Borrower of each
Lender’s determination under this Section 2.14 promptly, and in any event, no 29



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib035.jpg]
later than the date 15 days prior to the Existing Maturity Date (or, if such
date is not a Business Day, on the next preceding Business Day). (d) Additional
Commitment Lenders. The Borrower shall have the right at any time to replace
each Non-Extending Lender with, and add as “Lenders” under this Agreement in
place thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) as provided in Section 11.13; provided that each of such Additional
Commitment Lenders shall enter into an Assignment and Assumption pursuant to
which such Additional Commitment Lender shall, effective no later than the
Existing Maturity Date, undertake a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date). (e) Minimum Extension
Requirement. If (and only if) the total of the outstanding Loans of the Lenders
that have agreed so to extend the Maturity Date (each, an “Extending Lender”)
and the additional Commitments of the Additional Commitment Lenders shall be
more than 50% of the aggregate amount of the aggregate principal amount of the
Loans outstanding immediately prior to the Existing Maturity Date, then,
effective as of the Existing Maturity Date, the Maturity Date of each Extending
Lender and of each Additional Commitment Lender shall be extended to the date
falling one year after the Existing Maturity Date (except that, if such date is
not a Business Day, such Maturity Date as so extended shall be the next
preceding Business Day) and each Additional Commitment Lender shall thereupon
become a “Lender” for all purposes of this Agreement. All references in this
Agreement and in the other Loan Documents, if any, to the “Maturity Date” shall
refer to the Maturity Date as so extended for such Extending Lenders. (f)
Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Existing Maturity Date signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such extension
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such extension, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects (unless such representation or warranty is already qualified by
materiality or Material Adverse Effect, in which case it shall be true and
correct in all respects after giving effect to such qualification) on and as of
the Existing Maturity Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (unless such representation or warranty is
already qualified by materiality or Material Adverse Effect, in which case it
shall be true and correct in all respects after giving effect to such
qualification) as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in clauses (a) and
(b) of Section 6.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01 and (B)
no Default exists. In addition, on the Maturity Date of each Non-Extending
Lender, the Borrower shall prepay any Loans outstanding on such date (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep outstanding Loans ratable with any revised Pro Rata Shares of
the respective Lenders effective as of such date. (g) Amendment; Sharing of
Payments. In connection with any extension of the Maturity Date, the Borrower,
the Administrative Agent and each extending Lender may make such amendments to
this Agreement as the Administrative Agent determines to be reasonably necessary
to evidence the extension. This Section 2.14 shall supersede any provisions in
Section 2.13 or 11.01 to the contrary. 30



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib036.jpg]
2.15 Increase in Commitments. Borrower Request. The Borrower may from time to
time by written notice to the Administrative Agent elect to request the
establishment of one or more new term loan commitments (each, an “Incremental
Commitment”), by an aggregate amount not in excess of $200,000,000. Each such
notice shall specify (i) the date (each, an “Increase Effective Date”) on which
the Borrower proposes that the Incremental Commitments shall be effective, which
shall be a date not less than 10 Business Days after the date on which such
notice is delivered to the Administrative Agent (or such shorter period as may
be agreed by the Administrative Agent) and (ii) the identity of each Eligible
Assignee to whom the Borrower proposes any portion of such Incremental
Commitments be allocated and the amounts of such allocations; provided that any
existing Lender approached to provide all or a portion of the Incremental
Commitments may elect or decline, in its sole discretion, to provide such
Incremental Commitment. Each Incremental Commitment shall be in an aggregate
amount of $5,000,000 or any whole multiple of $1,000,000 in excess thereof
(provided that such amount may be less than $5,000,000 if such amount represents
all remaining availability under the aggregate limit in respect of Incremental
Commitments set forth in above). (a) Conditions. The Incremental Commitments
shall become effective as of the Increase Effective Date; provided that: (i) The
Administrative Agent shall have received a timely duly executed Loan Notice in
accordance with the requirements hereof; (ii) no Default shall have occurred and
be continuing or would result from the borrowings to be made on the Increase
Effective Date; (iii) the representations and warranties contained in Article VI
and the other Loan Documents are true and correct in all material respects on
and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.15(b), the
representations and warranties contained in Section 6.05(a) and Section 6.05(b)
shall be deemed to refer to the most recent financial statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01. (iv) the
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the Increase Effective Date signed by a Responsible Officer of
such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (ii) in the case of the
Borrower, certifying that, before and after giving effect to such increase, (A)
the representations and warranties contained in Article VI and the other Loan
Documents are true and correct in all material respects (unless such
representation or warranty is already qualified by materiality or Material
Adverse Effect, in which case it shall be true and correct in all respects) on
and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (unless such
representation or warranty is already qualified by materiality or Material
Adverse Effect, in which case it shall be true and correct in all respects) as
of such earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in Section 6.05(a) and Section 6.05(b)
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 7.01, and (B) no Default exists.
31



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib037.jpg]
(b) Terms of New Loans and Commitments. The terms and provisions of Loans made
pursuant to Incremental Commitments shall be identical to the Loans (including
the pricing, maturity and weighted average life and it being understood that
Incremental Loans shall be a part of the Loans); The Incremental Commitments
shall be effected by a joinder agreement (the “Increase Joinder”) executed by
the Borrower, the Administrative Agent and each Lender making such Incremental
Commitment, in form and substance reasonably satisfactory to each of them.
Notwithstanding the provisions of Section 11.01, the Increase Joinder may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this Section 2.15. In addition, unless otherwise specifically provided herein,
all references in Loan Documents to Loans shall be deemed, unless the context
otherwise requires, to include references to Incremental Loans made pursuant to
this Agreement. This Section 2.15 shall supersede any provisions in Section 2.13
or Section 11.01 to the contrary. (c) [reserved]; (d) Making of New Loans. On
any Increase Effective Date on which new Commitments for Loans are effective,
subject to the satisfaction of the foregoing terms and conditions, each Lender
of such new Commitment shall make a Loan to the Borrower in an amount equal to
its new Commitment. (e) Equal and Ratable Benefit. The Loans and Commitments
established pursuant to this Section 2.15 shall constitute Loans and Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Facility Guarantees. 2.16 Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law: (i)
Waivers and Amendment. The Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of “Required Lenders” and Section
11.01. (ii) Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amount received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this 32



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib038.jpg]
Agreement; fourth to the payment of any amounts owing to the Lenders as a result
of any final and non-appealable judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any final and non- appealable judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to that Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans in respect of which that Defaulting
Lender has not fully funded its appropriate share and (y) such Loans were made
at a time when the conditions set forth in Section 5.01 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of that Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments hereunder. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto. ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 3.01 Taxes.
(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party (taking into account the information and documentation to
be delivered pursuant to subsection (e) below), then the Administrative Agent or
such Loan Party shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with the Code or any other applicable Law.
(ii) If a Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the 33



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib039.jpg]
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made. (iii) If a Loan Party or the
Administrative Agent shall be required by any applicable Law other than the Code
to withhold or deduct any Taxes from any payment, then (A) such Loan Party or
the Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required taking into account the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made. (b) Payment of Other
Taxes by the Loan Parties. Without limiting the provisions of subsection (a)
above, the Loan Parties shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
reimburse it within 10 days after written demand therefor for the payment of,
any Other Taxes. (c) Tax Indemnifications. (i) Each Loan Party shall, and does
hereby indemnify each Recipient, and shall make payment in respect thereof
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, other than to the extent an increased payment has been made under
Section 3.01(a)(ii)(C) or 3.01(a)(iii)(C) in respect of the relevant deduction
or withholding, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the applicable Loan Party by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender shall be conclusive absent manifest
error. Each Loan Party shall, and does hereby, indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below;
provided that, upon request of the applicable Loan Party, the Administrative
Agent shall use commercially reasonable efforts to exercise its set-off rights
described in the last sentence of clause (c)(ii) below to collect the applicable
amount paid by such Loan Party pursuant to the preceding sentence from the
applicable Lender and shall pay the amount so collected to such Loan Party net
of any reasonable expenses incurred by the Administrative Agent in its efforts
to collect from such Lender under clause (c)(ii) below. (ii) Each Lender shall,
and does hereby, severally indemnify, and shall make payment in respect thereof,
within 10 days after demand therefor, (x) the Administrative Agent against any
Indemnified Taxes attributable to such Lender (but only to the extent 34



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib040.jpg]
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Party to do
so), (y) the Administrative Agent and the Loan Party, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Party, as applicable, against any Excluded
Taxes attributable to such Lender that are payable or paid by the Administrative
Agent or the Borrower in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this clause (ii). (d) Evidence of Payments. As soon as practicable after
any payment of Taxes by a Loan Party to a Governmental Authority as provided in
this Section 3.01, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(e) Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or the taxing authorities of a jurisdiction
pursuant to such applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B)
required by applicable law other than the Code or the taxing authorities of the
jurisdiction pursuant to such applicable law to comply with the requirements for
exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. (ii) Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person, (A) any Lender that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender 35



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib041.jpg]
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax; (B) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable: (I) in the case
of a Foreign Lender claiming the benefits of an income tax treaty to which the
United States is a party (x) with respect to payments of interest under any Loan
Document, executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty; (II) executed copies of IRS Form W-8ECI; (III) in
the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or (IV) to the extent a
Foreign Lender is not the beneficial owner, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as applicable), a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E- 2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner; (C) any Foreign Lender shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which 36



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib042.jpg]
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and (D) if a
payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. (iii) Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so. (f) Treatment of Certain Refunds. Unless required by
applicable Laws, at no time shall the Administrative Agent have any obligation
to file for or otherwise pursue on behalf of a Lender, or have any obligation to
pay to any Lender, any refund of Taxes withheld or deducted from funds paid for
the account of such Lender, as the case may be. If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 3.01, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of- pocket expenses (including Taxes) of such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). The Borrower, upon the request of the Recipient,
shall repay to the Recipient the amount paid over pursuant to this subsection
(f) (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be 37



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib043.jpg]
construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person. (g) Survival. Each party’s obligations under this
Section 3.01 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations under any Loan Document. (h) FATCA. For purposes of
determining U.S. withholding Taxes imposed under FATCA, from and after the
effective date of this Agreement, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i). 3.02 Illegality. If
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder or make,
maintain or fund or charge interest with respect to any Borrowing or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Borrowing or to make
or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans, shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or convert all Eurocurrency
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted. 3.03 Inability to Determine Rates. (a) If in
connection with any request for a Eurocurrency Rate Loan or a conversion to or
continuation thereof, (i) the Administrative Agent determines that (A) Dollar
deposits are not being offered to banks in the London interbank market for the
applicable amount and Interest 38



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib044.jpg]
Period of such Eurocurrency Rate Loan, or (B) (x) adequate and reasonable means
do not exist for determining the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan or in connection with
an existing or proposed Base Rate Loan and (y) the circumstances described in
Section 3.03(c)(i) do not apply (in each case with respect to clause (a) above,
“Impacted Loans”), or (ii) the Administrative Agent or the Required Lenders
determine that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Rate Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans shall be suspended, (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (or,
in the case of a determination by the Required Lenders described in clause (ii)
of Section 3.03(a), until the Administrative Agent upon instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans in the amount
specified therein. (b) Notwithstanding the foregoing, if the Administrative
Agent has made the determination described in clause (i) of Section 3.03(a), the
Administrative Agent, in consultation with the Borrower and the Required
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
Section 3.03(a), (2) the Administrative Agent or the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof. (c) Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if the Administrative Agent determines
(which determination shall be conclusive absent manifest error), or the Borrower
or Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders
(as applicable) have determined, that: (i) adequate and reasonable means do not
exist for ascertaining LIBOR for any requested Interest Period, including,
without limitation, because the LIBOR Screen Rate is not available or published
on a current basis and such circumstances are unlikely to be temporary; or (ii)
the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer 39



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib045.jpg]
be made available, or used for determining the interest rate of loans (such
specific date, the “Scheduled Unavailability Date”), or (iii) syndicated loans
currently being executed, or that include language similar to that contained in
this Section 3.03, are being executed or amended (as applicable) to incorporate
or adopt a new benchmark interest rate to replace LIBOR, then, reasonably
promptly after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace LIBOR with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein), giving due consideration to any evolving or then
existing convention for similar U.S. dollar denominated syndicated credit
facilities for such alternative benchmarks (any such proposed rate, a “LIBOR
Successor Rate”), together with any proposed LIBOR Successor Rate Conforming
Changes (as defined below) and any such amendment shall become effective at 5:00
p.m. (New York time) on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent in good faith and in consultation with
the Borrower. If no LIBOR Successor Rate has been determined and the
circumstances under clause (i) above exist or the Scheduled Unavailability Date
has occurred (as applicable), the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans shall be suspended, (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods), and (y) the
Eurocurrency Rate component shall no longer be utilized in determining the Base
Rate. Upon receipt of such notice by the Borrower, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein. Notwithstanding anything
else herein, any definition of LIBOR Successor Rate shall provide that in no
event shall such LIBOR Successor Rate be less than zero for purposes of this
Agreement. For purposes hereof, “LIBOR Successor Rate Conforming Changes” means,
with respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in good faith and in the reasonable discretion of the
Administrative Agent in consultation with the Borrower, to reflect the adoption
of such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent in good faith determines is
reasonably 40



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib046.jpg]
necessary in connection with the administration of this Agreement in
consultation with the Borrower). 3.04 Increased Costs; Reserves on Loans. (a)
Increased Costs Generally. If any Change in Law shall: (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender (except any reserve
requirement contemplated by Section 3.04(e)); (ii) subject any Recipient to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and (C) Connection Income Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (iii) impose on any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender; and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
any Loan (or of maintaining its obligation to make any such Loan), or to reduce
the amount of any sum received or receivable by such Lender (whether of
principal, interest or any other amount) then, upon request of such Lender, the
Borrower will pay to such Lender, as the case may be, such additional amount or
amounts as will compensate such Lender, as the case may be, for such additional
costs incurred or reduction suffered. (b) Capital Requirements. If any Lender
reasonably determines that any Change in Law affecting such Lender or any
Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered. (c) Certificates for
Reimbursement. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in subsection (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof. (d) Delay in Requests. Failure or delay on
the part of any Lender to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs 41



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib047.jpg]
incurred or reductions suffered more than nine months prior to the date that
such Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine- month period
referred to above shall be extended to include the period of retroactive effect
thereof). (e) Additional Reserve Requirements. The Borrower shall pay to each
Lender (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous of any central banking or financial
regulatory authority imposed in respect of the funding of the Eurocurrency Rate
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which in each case shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest or costs from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest or costs shall be due and payable 10 days
from receipt of such notice. (f) Reimbursement Limitation. Notwithstanding any
other provisions of this Section 3.04, no Lender shall demand compensation under
subsection (a) and (b) of this Section 3.04 if it shall not at the time be the
general policy of such Lender to demand such compensation in similar
circumstances under comparable provisions of other credit agreements. 3.05
Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of: (a) any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); (b) any failure by the
Borrower (for a reason other than the failure of such Lender to make a Loan) to
prepay, borrow, continue or convert any Loan other than a Base Rate Loan on the
date or in the amount notified by the Borrower; or (c) any assignment of a
Eurocurrency Rate Loan on a day other than the last day of the Interest Period
therefor as a result of a request by the Borrower pursuant to Section 11.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan,
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing. 42



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib048.jpg]
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank market for a comparable
amount and for a comparable period, whether or not such Eurocurrency Rate Loan
was in fact so funded. 3.06 Mitigation Obligations; Replacement of Lenders. (a)
Designation of a Different Lending Office. Each Lender may make any Borrowing to
the Borrower through any Lending Office, provided that the exercise of this
option shall not affect the obligation of the Borrower to repay the Borrowing in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. (b) Replacement of Lenders. If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Borrower may replace such Lender
in accordance with Section 11.13. 3.07 Survival. All of the Borrower’s
obligations under this Article III shall survive termination of the Commitments
and repayment of all other Obligations hereunder. ARTICLE IV GUARANTY 4.01
Facility Guaranty. In support of the full and timely payment and performance of
all Obligations, the Borrower (A) shall on or before the Closing Date do or
cause to be done all things necessary to cause (x) each Domestic Subsidiary that
is a Significant Subsidiary (other than Excluded Subsidiaries) and (y) each
Domestic Subsidiary that is a borrower under, and each Subsidiary that is a
guarantor of obligations of a Person incorporated in the United States under,
the Revolving Credit Agreement or any refinancing or replacement thereof (other
than any Specified Excluded Subsidiaries), in each case, to execute and deliver
to Administrative Agent for the benefit of the Lenders a Facility Guaranty and
(B) shall further cause each Person who thereafter becomes (x) a Domestic
Subsidiary that is a Significant Subsidiary (other than Excluded Subsidiaries)
or (y) a Domestic Subsidiary that is a borrower under, or any Subsidiary that is
a guarantor of obligations of a Person incorporated in the United States under,
the Revolving Credit 43



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib049.jpg]
Agreement after the date of this Agreement or any refinancing or replacement
thereof, in each case, to do all those things required by Section 7.12. ARTICLE
V CONDITIONS PRECEDENT 5.01 Conditions of Closing. The effectiveness of this
Agreement, the occurrence of the Closing Date and the obligation of each Lender
to fund the Loans on the Closing Date are subject to the satisfaction or waiver
of following conditions precedent: (a) The Administrative Agent’s receipt of
each of the following: (i) executed counterparts of this Agreement and the
Facility Guaranty; (ii) a Note executed by the Borrower in favor of each Lender
requesting a Note at least five (5) Business Days prior to the Closing Date;
(iii) such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; (iv) such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, validly existing, in good
standing and qualified to engage in business in its jurisdiction of
organization, including certified copies of such Loan Parties’ Organization
Documents, certificates of good standing and/or qualification to engage in
business; (v) a favorable opinion of (i) Cleary Gottlieb Steen & Hamilton LLP,
New York counsel to the Borrower as to matters of New York and United States Law
and (ii) in-house counsel of the Borrower as to matters of Florida and Delaware
Law, in each case, addressed to the Administrative Agent and the Lenders and
dated as of the Closing Date, in form and substance satisfactory to the
Administrative Agent and its legal counsel; and (vi) a certificate signed by a
Responsible Officer of the Borrower dated as of the Closing Date certifying (A)
that the representations and warranties of the Borrower and each other Loan
Party contained in Article VI or any other Loan Document (or which are contained
in any document furnished at any time under or in connection herewith or
therewith) are true and correct in all material respects (unless such
representation or warranty is already qualified by materiality or Material
Adverse Effect, in which case it shall be true and correct in all respects) on
and as of the Closing Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (unless such representation or
warranty is already qualified by materiality or Material Adverse Effect, in
which case it shall be true and correct in all respects) as of such earlier
date; (B) no Default or Event of Default exists, or would result from the
occurrence of the Closing Date and the transactions contemplated herein; (C)
that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be 44



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib050.jpg]
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect; and (D) the Borrower has paid, or will promptly pay to the
extent invoiced and due and payable, all required documentary stamp taxes,
intangible taxes and other taxes and fees imposed upon the execution, filing
and/or recording of the Credit Agreement and the other Loan Documents. (b) Any
fees and expenses required to be paid on or before the Closing Date shall have
been paid, including those set forth in the Fee Letter. (c) Unless waived by the
Administrative Agent, the Borrower shall have paid all Attorney Costs of the
Administrative Agent to the extent invoiced at least two Business Days prior to
the Closing Date; provided that such payment shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent and
shall not relieve the Borrower of its obligation to pay or reimburse the
Administrative Agent for any additional Attorney Costs in accordance with
Section 11.04. (d) The Administrative Agent shall have received satisfactory
evidence that all obligations owing under the Existing Credit Agreement, and any
liens thereunder (if any), shall have been, or concurrently with the date hereof
will be, repaid, and the commitments thereunder terminated. (e) To the extent
requested by the Arranger or any Lender on or prior to the date that is ten
Business Days prior to the Closing Date, (i) the Arranger shall have received,
at least three (3) Business Days prior to the Closing Date, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the PATRIOT Act and (ii) at least three (3) Business Days
prior to the Closing Date, if the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall deliver, to each
Lender that so requests, a Beneficial Ownership Certification in relation to the
Borrower. (f) The Administrative Agent shall have received a timely duly
executed Loan Notice in accordance with the requirements hereof. Without
limiting the generality of the provisions of Section 10.04, for purposes of
determining compliance with the conditions specified in this Section 5.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. Promptly upon the occurrence thereof, the Administrative
Agent shall notify the Borrower and the Lenders that the Closing Date has
occurred, and such notice shall be conclusive and binding on the Borrower and
the Lenders. ARTICLE VI REPRESENTATIONS AND WARRANTIES The Borrower represents
and warrants on the Closing Date and on each other date contemplated by this
Agreement or the other Loan Documents to the Administrative Agent and the
Lenders that: 45



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib051.jpg]
6.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
(a) is a corporation or other legal entity duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect. 6.02 Authorization; No Contravention. (a) The
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is party, have been duly authorized by all necessary corporate
or other organizational action, and (b) do not and will not (x) contravene the
terms of any of such Person’s Organization Documents; (y) conflict with or
result in any breach or contravention of, or the creation of any Lien under, (i)
any material Contractual Obligation to which such Person is a party or (ii) any
order, injunction, Writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (z) violate any Law.
6.03 Governmental Authorization; Other Consents. Except for consents which have
already been obtained, no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person (other than filings under the Securities Exchange Act of 1934 and the
rules and regulations of the SEC promulgated thereunder) which has not been
obtained is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document. 6.04 Binding Effect. This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto. This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms. 6.05 Financial Statements;
No Material Adverse Effect. (a) The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other material liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness. (b) The unaudited consolidated
financial statements of the Borrower and its Subsidiaries dated April 30, 2019,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the 46



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib052.jpg]
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect. 6.06 Litigation.
Except as disclosed in the Exchange Act Reports, there are no actions, suits,
proceedings, investigations, claims or disputes pending or, to the knowledge of
the Borrower after due and diligent investigation, pending threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) if determined adversely, could reasonably be expected to have a
Material Adverse Effect. 6.07 No Default. Neither the Borrower nor any
Subsidiary is in default under or with respect to any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document. 6.08 Ownership of Property; Liens. Each of
the Borrower and each Subsidiary has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of the Borrower and its Subsidiaries is
subject to no Liens, other than Liens permitted by Section 8.01. 6.09
Environmental Compliance. The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Borrower has reasonably concluded that Environmental Laws and such claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. 6.10 Insurance. The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates none of which insurance shall be provided by any Subsidiary or any
other Affiliate of the Borrower except to the extent that any such Affiliate has
reinsured all exposure related thereto with one or more financially sound and
reputable insurance or reinsurance companies none of which is an Affiliate of
the Borrower. 6.11 Taxes. The Borrower and its Subsidiaries have filed all
federal, state and other material tax returns and reports required to be filed,
and have paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except such material items which are
being contested in good faith by appropriate proceedings diligently 47



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib053.jpg]
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against the Borrower or any Subsidiary
that would, if made, have a Material Adverse Effect. 6.12 ERISA Compliance. (a)
(i) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws and (ii) each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code or an application for such a letter is currently being
processed by the Internal Revenue Service and to the best knowledge of the Loan
Parties, nothing has occurred which would prevent, or cause the loss of, such
tax-qualified status. (b) There are no pending or, to the best knowledge of the
Loan Parties, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect. (c) (i) no ERISA Event has occurred with respect to any
Pension Plan and to the knowledge of the Loan Parties there is no fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) the Borrower and each ERISA
Affiliate have met all applicable requirements under the Pension Funding Rules
in respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (iv) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could reasonably be expected to be
subject to Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan has
been terminated by the plan administrator thereof in a non-standard termination
or by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PGBC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan. 6.13 Subsidiaries. Set forth on Schedule
6.13 is a complete and accurate list of the Borrower, all Subsidiaries that
would be required to be listed as part of the Annual Report of the Borrower on
Form 10-K, their exact legal names and, with respect to those Subsidiaries which
are Loan Parties, the tax identification number, of each, a designation as to
whether each such Subsidiary is a Domestic Subsidiary or a Foreign Subsidiary,
and which Subsidiaries are Significant Subsidiaries, as such Schedule 6.13 is
updated from time to time in accordance with Section 7.02. The Borrower has no
equity investments in any corporation or entity that is not a Subsidiary other
than those specifically disclosed in Schedule 8.02. 6.14 Margin Regulations;
Investment Company Act. (a) The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing, not more than 25%
48



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib054.jpg]
of the value of the assets (either of the Borrower only or of the Borrower and
its Subsidiaries on a consolidated basis) subject to the provisions of Section
8.01 or Section 8.05 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 9.01(e) will be margin
stock. (b) None of the Borrower or any Guarantor is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
6.15 Disclosure. (a) The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time. (b) As of the Closing Date, the information included
in the Beneficial Ownership Certification, if applicable, is true and correct in
all respects. 6.16 Compliance with Laws. Each of the Borrower and each
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. 6.17 Intangible Assets. The Borrower
and its Subsidiaries own, or possess the right to use, all trademarks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intangible assets that are used in the conduct of their respective businesses as
now operated, and none of such items, to the best knowledge of Borrower,
conflicts with the valid trademark, trade name, copyright, patent, patent right
or intangible asset of any other Person to the extent that such conflict has a
Material Adverse Effect. 6.18 Off-Balance Sheet Liabilities. As of the Closing
Date, neither the Borrower nor any Subsidiary has any Off-Balance Sheet
Liabilities other than those identified on Schedule 6.18. 6.19 Solvency. On the
Closing Date, after giving effect to the application of each Loan made on such
date and the other transactions contemplated by each Loan Document to occur on
such date, the Loan Parties, on a consolidated basis, are Solvent. 6.20 OFAC.
Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of the
Borrower and its Subsidiaries, any director, officer or affiliate thereof, is an
49



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib055.jpg]
individual or entity, or is controlled or 50% or more owned by any individual or
entity, (i) with whom dealings are currently prohibited by any Sanctions, (ii)
located, organized or resident in a Designated Jurisdiction or (iii) appearing
on a list of Persons with whom trade or commerce is expressly restricted by Law
pursuant to Sanctions (any such Person in the foregoing clauses (i) through
(iii), a “Sanctioned Person”). No proceeds of any Loans or Borrowings shall be
used in violation of Sanctions. 6.21 Anti-Corruption Laws. The Borrower and its
Subsidiaries have conducted their businesses in material compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws. 6.22 PATRIOT Act. The Borrower and its
Subsidiaries are in compliance with the PATRIOT Act in all material respects.
ARTICLE VII AFFIRMATIVE COVENANTS So long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder shall remain unpaid
or unsatisfied, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 7.01, 7.02, 7.03 or 7.11) cause each Subsidiary
to: 7.01 Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders: (a) as soon as available, but in any event within 90
days after the end of each fiscal year of the Borrower (commencing with the
first fiscal year ending after the Closing Date), consolidated and consolidating
balance sheets of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated and consolidating statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and (b) as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower (commencing with the first such fiscal quarter
ending after the Closing Date), consolidated and consolidating balance sheets of
the Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated and consolidating statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes. 50



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib056.jpg]
As to any information contained in materials furnished pursuant to Section
7.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein. 7.02 Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders (it being agreed that with respect
to items required to be filed with the SEC, documents satisfying the
requirements of the SEC shall be deemed to be satisfactory in form and detail to
the Administrative Agent and the Lenders): (a) concurrently with the delivery of
the financial statements referred to in Section 7.01(a), a certificate of its
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary therefor no knowledge was
obtained of any Default under the financial covenants set forth herein or, if
any such Default shall exist, stating the nature and status of such event; (b)
concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower; (c) promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of the Borrower by independent
accountants in connection with the accounts or books of the Borrower or any
Subsidiary, or any audit of any of them; (d) promptly after the same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
which the Borrower may file or be required to file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934, and not otherwise required to
be delivered to the Administrative Agent pursuant hereto; (e) promptly after the
furnishing thereof, copies of any statement or report furnished to any holder of
debt securities of any Loan Party or any Subsidiary thereof pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to Section 7.01 or any other
clause of this Section 7.02; and (f) promptly, such additional information
regarding the business, financial or corporate affairs of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents or for purposes
of compliance with applicable “know your customer” and anti-money- laundering
rules and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation, as the Administrative Agent or any Lender may
from time to time reasonably request. Documents required to be delivered
pursuant to Section 7.01(a) or (b) or Section 7.02(d) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 11.02 or (ii) on which such 51



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib057.jpg]
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: the Borrower shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents. The
Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger, will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) the Borrower has requested that none
of the proposed Lenders be “public-side” Lenders (i.e., Lenders that do not wish
to receive material non-public information with respect to the Borrower or any
of its Subsidiaries or any of their respective securities) (each, a “Public
Lender”). Accordingly, the Borrower hereby agrees that the Administrative Agent
and the Arranger shall be entitled to treat all Borrower Materials as being
suitable only for posting on the Platform such that they are not made available
to any Public Lender. 7.03 Notices. Promptly notify the Administrative Agent and
each Lender: (a) of the occurrence of any Default; (b) of any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect;
(c) of the occurrence of any ERISA Event; (d) of any material change in
accounting policies or financial reporting practices by the Borrower or any
Significant Subsidiary; and (e) of any published announcement by Moody’s, S&P or
Fitch of any change in (i) a Debt Rating or (ii) the outlook regarding the
Borrower. Each notice pursuant to this Section shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to Section
7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached. 7.04 Payment of
Obligations. Pay and discharge as the same shall become due and payable, all its
material obligations and material liabilities in accordance with customary
practices of the Borrower and its Subsidiaries. 7.05 Preservation of Existence,
Etc. (a) Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 8.04 or 8.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or 52



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib058.jpg]
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect. 7.06 Maintenance of Properties. (a)
Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. 7.07 Maintenance of
Insurance. Maintain with financially sound and reputable insurance companies,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons, none of which insurance shall be
provided by any Subsidiary or any other Affiliate of the Borrower except to the
extent that any such Affiliate has reinsured all exposure related thereto with
one or more financially sound and reputable insurance or reinsurance companies
none of which is an Affiliate of the Borrower. 7.08 Compliance with Laws. Comply
with the requirements of all Laws (including all Environmental Laws) and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect. 7.09 Books
and Records. (a) Maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Borrower or such Subsidiary, as the case may be; and (b) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Borrower or such Subsidiary, as the case may be. 7.10 Inspection Rights.
Subject to Section 11.07, permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, at
such reasonable times during normal business hours as often as may be reasonably
desired, and (so long as no Event of Default exists) without unreasonably
interfering with business operations of the Borrower or such Subsidiary, and
upon reasonable advance notice to the Borrower; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice. 7.11 Use of Proceeds. Use the proceeds of the
Borrowings solely to repay all outstanding loans and other obligations under the
Existing Credit Agreement and pay fees, costs and expenses relating to such
repayment. 7.12 New Subsidiaries. 53



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib059.jpg]
(a) Promptly notify the Administrative Agent at the time that any Domestic
Subsidiary becomes a Significant Subsidiary (other than an Excluded Subsidiary)
or any Domestic Subsidiary is acquired that constitutes a Significant Subsidiary
(other than an Excluded Subsidiary) or any Domestic Subsidiary becomes a
borrower under, or any Subsidiary becomes a guarantor of obligations of a Person
incorporated in the United States under, the Revolving Credit Agreement after
the date of this Agreement (in each case, such subsidiary a “Required
Subsidiary”) (in each case, including, without limitation, upon the formation of
any Subsidiary that is a Delaware Divided LLC) and within 60 days thereof (or
such longer period as may be agreed by the Administrative Agent in its
reasonable discretion) cause to be delivered to Administrative Agent for the
benefit of Administrative Agent and the Lenders (A) a Facility Guaranty in form
and substance satisfactory to the Administrative Agent or a Guaranty Joinder
Agreement, in each case executed by such Required Subsidiary, (B) if requested
by the Administrative Agent, an opinion of counsel to such Required Subsidiary
dated as of the date of delivery of the Facility Guaranty or Guaranty Joinder
Agreement addressed to Administrative Agent and the Lenders, in form and
substance reasonably acceptable to Administrative Agent, (C) the Organization
Documents of such Required Subsidiary, (D) documents of the types referred to in
Sections 5.01(a)(iii), (iv), and (v), and (E) if requested by the Administrative
Agent, a certificate signed by a Responsible Officer in form acceptable to the
Administrative Agent setting forth the amount of assets and revenues of each of
the Borrower and each of its Domestic Subsidiaries; provided, however, that such
Facility Guaranty shall not be required with respect to a Domestic Subsidiary
(other than any Subsidiary that becomes a borrower under or guarantor of the
Revolving Credit Agreement) that (1) is intended to be a Significant Subsidiary
only temporarily as part of a restructuring plan or acquisition plan otherwise
permitted by this Agreement, and (2) in fact ceases to be a Significant
Subsidiary in accordance with such plan prior to the end of the 60-day period
described above; and provided, further, that no Excluded Subsidiary (that is not
a borrower under, or a guarantor in respect of obligations of a Person
incorporated in the United States under the Revolving Credit Agreement), shall
be required to deliver a Facility Guaranty. (b) If at any time the sum of the
total assets (on a consolidated basis with their respective Domestic
Subsidiaries) of Domestic Subsidiaries (other than Excluded Subsidiaries) that
are not Guarantors exceeds in the aggregate 10% of the total assets of the
Borrower (on a consolidated basis with its Domestic Subsidiaries), the Borrower
shall promptly cause one or more additional Domestic Subsidiaries that do not
constitute Significant Subsidiaries to become a Guarantor in order that after
giving effect to such additional Guarantors, the sum of the total assets (on a
consolidated basis with their respective Domestic Subsidiaries) of Domestic
Subsidiaries (other than Excluded Subsidiaries) that are not Guarantors does not
exceed in the aggregate 10% of the total assets of the Borrower (on a
consolidated basis with its Domestic Subsidiaries). 7.13 Compliance with
Agreements. Promptly and fully comply with all Contractual Obligations to which
any one or more of them is a party, except for any such Contractual Obligations
(a) the performance of which would cause a Default, (b) then being contested by
any of them in good faith by appropriate proceedings, or (c) if the failure to
comply therewith does not have a Material Adverse Effect. 7.14 Compliance with
ERISA. Do, and cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law; (b)
cause each Plan that is qualified under Section 401(a) of the Code to maintain
such qualification; and (c) make all required contributions to any Plan subject
to Section 412, Section 430 or Section 431 of the Code. 54



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib060.jpg]
7.15 Anti-Corruption Laws. Conduct its businesses in material compliance with
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions and
maintain policies and procedures designed to promote and achieve compliance with
such laws. ARTICLE VIII NEGATIVE COVENANTS So long as any Lender shall have any
Commitment hereunder or any Loan or other Obligation hereunder shall remain
unpaid or unsatisfied shall remain outstanding, the Borrower shall not, nor
shall it permit any Subsidiary to, directly or indirectly: 8.01 Liens. Create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than the following: (a)
Liens pursuant to any Loan Document; (b) Liens existing on the date hereof and
listed on Schedule 8.01 and any renewals or extensions thereof, provided that
the property covered thereby is not increased and any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 8.03(b);
(c) Liens for taxes not yet due or which, if material, are being contested in
good faith and by appropriate proceedings diligently conducted, and adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP; (d) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person; (e) pledges or deposits in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA; (f)
deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation, except to the extent permitted in clause (h)
below), performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (g) easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person; (h) Liens securing
judgments for the payment of money not constituting an Event of Default under
Section 9.01(h) or securing appeal or other surety bonds related to such
judgments or posted as a condition (under applicable Law) to maintaining a
lawsuit otherwise permitted by this Agreement; 55



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib061.jpg]
(i) Liens securing Indebtedness permitted under Section 8.03(d); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition; (j) Liens on accounts receivable arising in
connection with the Permitted Trade Receivables Facilities; (k) (x) Liens on the
property financed under the Real Estate Financing Facilities, which Liens secure
such facility or (y) Liens in connection with (i) leases in existence on the
date hereof, including the Real Estate Financing Facilities and any renewal,
extension or refinancing thereof, (ii) leases entered into or assumed by
Borrower or any Subsidiary after the date hereof in the ordinary course of
business or (iii) sale and leaseback transactions to the extent not prohibited
by any other Contractual Obligation; (l) Liens (including title retention
arrangements) arising in the ordinary course of business on inventory of any
Subsidiary, which Liens secure the purchase price owed by such Subsidiary to the
supplier of such inventory; (m) Liens securing Indebtedness permitted under
Section 8.03(g), on specific property or assets acquired pursuant to an
Acquisition permitted by Section 8.12; provided, that (i) such Liens were in
existence at the time of such Acquisition, and were not incurred in
contemplation of such Acquisition, (ii) no such Lien extends to any property
other than the property acquired and (iii) such Liens are not outstanding for
more than one hundred eighty (180) days after the date of such Acquisition; (n)
Liens consisting of normal and customary rights of setoff upon deposits of cash
in favor of banks or other depository institutions; (o) Liens consisting of
rights of setoff in connection with Indebtedness permitted under Section
8.03(c); (p) Liens on cash balances of accounts in connection with cash
management and cash pooling programs maintained by the Borrower or any of its
Subsidiaries; and (q) [reserved]; and (r) Liens not otherwise permitted under
this Section 8.01; provided, that the aggregate principal amount of all
Indebtedness or other obligations secured by such Liens does not exceed
$100,000,000 at any one time. 8.02 Investments. Make any Investments, except:
(a) Investments held by the Borrower or a Subsidiary in the form of cash or cash
equivalents; (b) advances to officers, directors and employees of the Borrower
and Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes, provided that such advances are made in the ordinary course
of business; 56



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib062.jpg]
(c) Investments of the Borrower or any Subsidiary in the Borrower or in a
Domestic Subsidiary; provided that if the investor is the Borrower or a
wholly-owned Domestic Subsidiary, such Investment must be in the Borrower or a
wholly-owned Domestic Subsidiary; (d) Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss; (e) (i) Guarantees of Indebtedness permitted by Section 8.03,
(ii) Guarantees of payment of obligations of a Subsidiary owed to a third party
vendor (including trade indebtedness through financial intermediaries) arising
in the ordinary course of business and (iii) Guarantees of payment of
obligations of a Subsidiary under any foreign exchange facilities and/or
treasury management services or agreements; (f) Guarantees of payment of
obligations of one or more customers of the Borrower or a Subsidiary owed to a
financial intermediary or a third party vendor and arising in the ordinary
course of business; provided that the aggregate amount of such Guarantees does
not exceed at any time $250,000,000; (g) Investments made in accordance with the
Borrower’s Investment Policy; (h) Investments existing on the date hereof and
described in Schedule 8.02; (i) Loans to and Investments in Foreign Subsidiaries
in an amount not to exceed, at any time, the sum of (x) $1,000,000,000 plus (y)
50% of the amount of Shareholders’ Equity that existed on the last day of the
fiscal quarter of the Borrower most recently ended on or prior to the date of
determination; (j) (i) Investments by a Foreign Subsidiary in another Foreign
Subsidiary; and (ii) other Investments in a Foreign Subsidiary to the extent
that (x) such Investments are financed with the proceeds of any dividends,
returns on capital or returns of capital received by the Borrower or any
Subsidiary of the Borrower in respect of a Foreign Subsidiary, and (y) such
Investments are made within 180 days of the receipt of such proceeds described
in the foregoing clause (x); (k) Acquisitions permitted under Section 8.12; (l)
[reserved]; and (m) other Investments in addition to those specified in this
Section 8.02 so long as (x) the aggregate Investments pursuant to this clause
(m) do not exceed, in the aggregate at any one time, $500,000,000 and (y) the
Person who is being invested in is in the same or similar line or lines of
business as that engaged in by Borrower and its Subsidiaries or reasonably
related, ancillary or incidental thereto. 8.03 Indebtedness. Create, incur,
assume or suffer to exist any Indebtedness, except: (a) Indebtedness under the
Loan Documents; 57



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib063.jpg]
(b) Indebtedness outstanding on the date hereof and listed on Schedule 8.03 (and
including, in the case of the Revolving Credit Facility, any increase in the
aggregate commitments thereunder not in excess of an additional $250,000,000)
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount, subject to
subsection (i) below, equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder; (c) Swap Contracts; (d) purchase money Indebtedness (including
capital leases) described in Section 8.01(i) not to exceed an aggregate
outstanding principal amount at any time of $250,000,000, excluding those
described on Schedule 8.03; (e) the Real Estate Financing Facilities; (f) any
obligations arising under the Permitted Trade Receivables Facilities, provided
that the amount of all accounts receivable owing to the Foreign Subsidiaries
that are sold, transferred or assigned shall not exceed the equivalent of EUR
1,200,000,000 in the aggregate, based on the prevailing spot rate of exchange
for the currencies in which such accounts receivable are denominated as of the
date of determination; (g) Indebtedness of a Person, or in respect of assets,
acquired pursuant to an Acquisition permitted under Section 8.12 and existing at
the time of such Acquisition, provided that (i) such Indebtedness was not
incurred in contemplation of such Acquisition and (ii) such Indebtedness is not
outstanding for more than one hundred eighty (180) days after the date of such
Acquisition; (h) [reserved]; (i) Other Indebtedness as long as after giving
effect to the incurrence thereof, the Borrower will be in pro forma compliance
with Section 8.13(a); provided that (i) the aggregate principal amount of
Indebtedness of Subsidiaries that are not Guarantors incurred pursuant to this
clause (i) shall not exceed $400,000,000 at any time; provided, further, the
calculation of such $400,000,000 limit shall exclude Indebtedness incurred or
existing pursuant to cash pooling arrangements of the Borrower and its
Subsidiaries existing or entered into in the ordinary course of business
consistent with past practices; and (j) Guarantees of the Indebtedness of the
Borrower (other than the Obligations) by any Subsidiary that is a Guarantor
hereof or becomes a Guarantor hereof concurrently with its Guarantee of such
other Indebtedness. 8.04 Fundamental Changes. Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person
(including, in each case, pursuant to a Delaware LLC Division), except that, so
long as no Default exists or would result therefrom: (a) any Subsidiary may
merge with (i) the Borrower; provided that the Borrower shall be the continuing
or surviving Person, or (ii) any one or more Domestic Subsidiaries or (iii) any
58



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib064.jpg]
joint venture, partnership or other Person, so long as such joint venture,
partnership and other Person will, as a result of making such merger and all
other contemporaneous related transactions, become a Domestic Subsidiary,
provided, further, (in the case of clauses (ii) and (iii)) that when any
Guarantor is merging with another Subsidiary or any other Person, either (A) the
Guarantor shall be the continuing or surviving Person or (B) the continuing or
surviving Person (prior to or simultaneously with such merger) shall deliver to
the Administrative Agent (1) a Facility Guaranty and (2) all other documents
required of Significant Subsidiaries pursuant to Section 7.12; (b) any
Subsidiary may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or to a Subsidiary; provided that (i)
if the transferor in such a transaction is a wholly-owned Subsidiary, then the
transferee must either be the Borrower or a wholly-owned Subsidiary and (ii) if
the transferor in such a transaction is a Guarantor, then the transferee must
either be the Borrower or a Guarantor; (c) any Foreign Subsidiary may merge into
and may transfer assets to another Foreign Subsidiary; (d) with respect to any
Subsidiary (the “Specified Subsidiary”) whose principal assets are a warehouse
and office space (if any) located on the same site as such warehouse, then the
owner of the stock in such Specified Subsidiary may sell the stock of such
Specified Subsidiary, or such Specified Subsidiary may sell all or substantially
all of its assets to a purchaser, in each case at fair market value; and (e) the
Borrower may liquidate or dissolve one or more Subsidiaries, or sell all or
substantially all of the assets or shares of one or more Subsidiaries, during a
fiscal year so long as the aggregate book value of the Subsidiaries liquidated
or dissolved or assets or shares sold during such fiscal year does not exceed
$200,000,000. 8.05 Dispositions. Make any Disposition or enter into any
agreement to make any Disposition, except: (a) Dispositions of obsolete or worn
out property, whether now owned or hereafter acquired, in the ordinary course of
business; (b) Dispositions of inventory and other real or personal property in
the ordinary course of business; (c) Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property or (iii) the Borrower or any Subsidiary determines in good
faith that the failure to replace such equipment will not be detrimental to the
business of Borrower or such Subsidiary; (d) Dispositions of assets and other
property by any Subsidiary to the Borrower or to a wholly-owned Subsidiary;
provided that (i) if the transferor of such property is a wholly-owned
Subsidiary, the transferee must be either the Borrower or a wholly-owned
Subsidiary, and (ii) if the transferor of such property is the Borrower or a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor; 59



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib065.jpg]
(e) (x) Dispositions permitted by Section 8.04 and (y) Dispositions pursuant to
sale and leaseback transactions to the extent not prohibited by any other
Contractual Obligation; (f) Dispositions of receivables pursuant to the
Permitted Trade Receivables Facilities; and (g) Dispositions by the Borrower and
its Subsidiaries not otherwise permitted under this Section 8.05; provided that
(i) at the time of such Disposition, no Default shall exist or would result from
such Disposition and (ii) the aggregate book value of all property Disposed of
in reliance on this clause (g) in any fiscal year shall not exceed $100,000,000;
Notwithstanding anything herein to the contrary, any Disposition pursuant to
clauses (a) through (d) shall be for fair market value. 8.06 Restricted
Payments. Declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except that: (a) each
Subsidiary may make Restricted Payments to the Borrower and to wholly- owned
Subsidiaries; (b) the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common equity interests of such Person; (c) the Borrower may (1) declare and
make other dividend payments and (2) purchase shares of its common stock in one
or more series of open market purchases, but only if (A) the aggregate amount of
such dividend payments plus the aggregate purchase price paid for such common
stock does not exceed $400,000,000 for any fiscal year and (B) such dividend
payments and stock purchases do not result (after giving effect thereto) in a
violation of any provision of Section 8.13; (d) the Borrower may purchase shares
of its common stock for the purpose of making required contributions to, or
required distributions under, its employee benefit plans so long as the
aggregate dollar amount spent for such stock in any fiscal year of Borrower does
not exceed $25,000,000; and (e) the Borrower may repurchase Convertible
Debentures, whether pursuant to the exercise of the Debenture Put Option by the
holder of such debentures or otherwise. Notwithstanding anything in this Section
8.06 to the contrary, the Borrower may issue Convertible Debentures subject to
the limitations in Section 8.03. 8.07 Change in Nature of Business. Engage in
any material line of business substantially different from those lines of
business conducted by the Borrower and its Subsidiaries on the date hereof or
any business reasonably related, ancillary or incidental thereto. 8.08
Transactions with Affiliates. Enter into any transaction of any kind with any
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a 60



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib066.jpg]
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to transactions (x)
between or among the Borrower and any Guarantor or between and among any
Guarantors, or (y) on terms that satisfy Section 482 of the Code and the
Treasury Regulations thereunder. 8.09 Burdensome Agreements. Enter into any
material Contractual Obligation (other than this Agreement or any other Loan
Document) that limits the ability of any Subsidiary to make Restricted Payments
to the Borrower or any Guarantor or to otherwise transfer property to the
Borrower or any Guarantor; provided that this Section 8.09 shall not prohibit:
(a) restrictions imposed by other permitted Indebtedness ranking pari passu with
the Obligations, provided that such restrictions are no more restrictive than
those imposed by this Agreement; (b) restrictions imposed by Indebtedness
outstanding on the date hereof and listed on Schedule 8.09; and (c) restrictions
imposed by Indebtedness relating to any property acquired by the Borrower or any
Subsidiary (or restrictions imposed by Indebtedness of a third party which third
party is acquired by the Borrower or any Subsidiary) in an acquisition permitted
by this Agreement, provided in each case that such restrictions existed at the
time of such acquisition, were not put in place in connection with or in
anticipation of such acquisition and are not applicable to any Person other than
the Person so acquired, or to any property other than the property so acquired.
8.10 Use of Proceeds. Use the proceeds of any Borrowing, whether directly or
indirectly, and whether immediately, incidentally or ultimately, in any manner
than might cause the Borrowing or the use of such proceeds to violate Regulation
U of the FRB, in each case as in effect on the date or dates of such Borrowing
and such use of proceeds. 8.11 [Reserved]. 8.12 Acquisitions. Consummate any
Acquisition unless (a) the Person whose equity interests or assets are being
acquired is in the same or similar line or lines of business as that engaged in
by Borrower and its Subsidiaries or substantially related or incidental thereto,
(b) no Default occurs or is created or results from such Acquisition and (c) the
Borrower is in compliance with the financial covenants set forth in Section 8.13
on a Pro Forma Basis after giving effect to such Acquisition. 8.13 Financial
Covenants. (a) Consolidated Total Leverage Ratio. Permit the Consolidated Total
Leverage Ratio, as of the last day of each fiscal quarter of the Borrower, to be
greater than 4.00 to 1.00. (b) Consolidated Interest Coverage Ratio. Permit the
Consolidated Interest Coverage Ratio, as of the last day of each fiscal quarter
of the Borrower, to be less than 3.00 to 1.00. 8.14 Off-Balance Sheet
Liabilities. Create, incur, assume or suffer to exist any Off-Balance Sheet
Liabilities, except: 61



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib067.jpg]
(a) Off-Balance Sheet Liabilities outstanding on the date hereof and listed on
Schedule 6.18; (b) Off-Balance Sheet Liabilities consisting of sale and
leaseback transactions; (c) Obligations arising under the Permitted Trade
Receivables Facilities; or (d) Obligations arising under any Real Estate
Financing Facility. 8.15 Sanctions. Directly or indirectly, use the proceeds of
any Borrowing, or lend, contribute or otherwise make available such proceeds to
any Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any country or
territory, that, at the time of such funding, is a Sanctioned Person or a
Designated Jurisdiction, or in any other manner, in each case as would result in
a violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, or otherwise) of Sanctions. 8.16 Anti-Corruption Laws. Directly or
indirectly use the proceeds of any Borrowing for any purpose which would breach
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, or would create a material breach of other similar anti-corruption
legislation in other jurisdictions. ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
9.01 Events of Default. Any of the following shall constitute an Event of
Default: (a) Non-Payment. The Borrower or any other Loan Party fails to pay (i)
when and as required to be paid herein, and in the currency required hereunder,
any amount of principal of any Loan, or (ii) within three days after the same
becomes due, and in the currency required hereunder, any interest on any Loan,
or any facility, utilization or other fee due hereunder, or (iii) within five
days after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or (b) Specific Covenants. The Borrower fails to perform or
observe any term, covenant or agreement contained in any of Section 7.01, 7.02,
7.03, 7.05, 7.10, 7.11 or 7.12 or Article VIII; or (c) Other Defaults. Any Loan
Party fails to perform or observe any other covenant or agreement (not specified
in subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days; or (d)
Representations and Warranties. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or (e) Cross-Default. (i) The
Borrower or any Subsidiary (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or 62



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib068.jpg]
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount of more than the Threshold Amount, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which the Borrower or any Subsidiary is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which the Borrower or any Subsidiary is an Affected Party
(as so defined) (other than Termination Events that are not triggered by events
of default) and, in either event, the Swap Termination Value owed by the
Borrower or such Subsidiary as a result thereof is greater than the Threshold
Amount; (iii) there occurs a Termination Event (as defined in the Transfer and
Administration Agreement identified in the definition of Existing Trade
Receivables Facilities) under the Transfer and Administration Agreement which
Termination Event is not cured or waived; (iv) there occurs a termination event
or event of default under any Permitted Trade Receivables Facility which
termination event or event of default is not cured or waived within any
applicable grace period; or (v) there occurs any event of default under any Real
Estate Financing Facility which is not cured or waived within any applicable
grace period. (f) Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries that is a Significant Subsidiary or a Significant Foreign
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; provided, however, that if a Foreign Subsidiary is being
liquidated in a transaction otherwise permitted by this Agreement and not
involving (i) the bankruptcy, insolvency, or any failure to pay obligations of
such Subsidiary, the Borrower or any other Subsidiary, (ii) the application of
any Debtor Relief Law, or (iii) any claim of any creditor, and if applicable
foreign Law requires the appointment of a liquidator to accomplish such
liquidation in the jurisdiction where such Foreign Subsidiary is organized, then
the mere appointment and operation of a liquidator for such purpose in such
circumstances shall not constitute an Event of Default under this clause (f); or
(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries that is a Significant Subsidiary or Significant Foreign Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or 63



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib069.jpg]
(h) Judgments. There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by insurance provided
by a Person described in Section 7.07 as to which the insurer (and any insurance
or reinsurance company reinsuring any such exposure) does not dispute coverage),
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or (i) ERISA. (i) An ERISA
Event occurs with respect to a Pension Plan or Multiemployer Plan which has
resulted or could reasonably be expected to result in liability of the Borrower
under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in
an aggregate amount in excess of the Threshold Amount, or (ii) the Borrower or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or (j) Invalidity of Loan Documents.
Any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or (k) Change of Control. There occurs any Change of Control
with respect to the Borrower. 9.02 Remedies Upon Event of Default. If any Event
of Default occurs and is continuing, the Administrative Agent shall, at the
request of, or may, with the consent of, the Required Lenders, take any or all
of the following actions: (a) declare the commitment of each Lender to make
Loans to be terminated, whereupon such commitments and obligation shall be
terminated; (b) declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; (c) exercise on behalf of itself
and the Lenders all rights and remedies available to it and the Lenders under
the Loan Documents or applicable Law; provided, however, that upon the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States or any other
applicable Debtor Relief Laws, the obligation of each Lender to make Loans shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable without further act of the Administrative Agent or any Lender. 64



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib070.jpg]
9.03 Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 9.02), any amounts received on
account of Obligations shall be applied by the Administrative Agent in respect
of such Obligations in the following order: First, to payment of that portion of
the Obligations constituting fees, indemnities, expenses and other amounts
(including Attorney Costs and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such; Second, to payment of that portion
of the Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders (including Attorney Costs and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them; Third, to
payment of that portion of the Obligations constituting accrued and interest on
the Loans and other Obligations, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them; Fourth, to
payment of that portion of the Obligations constituting unpaid principal of the
Loans, ratably among the Lenders in proportion to the respective amounts
described in this clause Fourth held by them; Fifth, to payment of all other
amounts due under any of the Loan Documents, if any, to be applied for the
ratable benefit of the recipients; and Last, the balance, if any, after all of
the Obligations have been indefeasibly paid in full, to the Borrower or as
otherwise required by Law. ARTICLE X ADMINISTRATIVE AGENT 10.01 Appointment and
Authority. Each of the Lenders hereby irrevocably appoints Mizuho to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. 10.02 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its 65



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib071.jpg]
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders. 10.03 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents and its duties shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent: (a) shall
not be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and (c) shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrower or any of
its respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender. The Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or (v)
the satisfaction of any condition set forth in Article V or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. 66



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib072.jpg]
10.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. 10.05 Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents. 10.06 Resignation of Administrative Agent. (a) The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date. (b) If the Person serving as Administrative Agent is
a Defaulting Lender pursuant to clause (d) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. 67



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib073.jpg]
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent. 10.07 Non-Reliance on Administrative Agent and Other
Lenders. Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. 10.08
No Other Duties, Etc. Anything herein to the contrary notwithstanding, none of
the bookrunners, arrangers, co-documentation agents or co-syndication agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender. 10.09
Administrative Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise. 68



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib074.jpg]
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
proceeding; and (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 11.04. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding. 10.10 Guaranty Matters. (a) Each Lender hereby irrevocably (subject
to Section 10.06) appoints, designates and authorizes the Administrative Agent
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. (b) The Administrative Agent is authorized on behalf of all
the Lenders, without the necessity of any notice to or further consent from the
Lenders, from time to time to enter into agreements whereby the Facility
Guaranty is amended to better conform the terms thereof to any form attached to
this Agreement or to make administrative or housekeeping corrections to any such
agreement. 69



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib075.jpg]
(c) The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion, (i) to release any Guarantor from its obligations under
the Facility Guaranty if such Person ceases to be a Subsidiary or if such person
becomes an Excluded Subsidiary as a result of a transaction permitted hereunder
and no Default is then existing; (ii) upon receipt by the Administrative Agent
of information satisfactory to the Administrative Agent that any Domestic
Subsidiary has ceased to be a Significant Subsidiary as a result of a
transaction or decline in business permitted hereunder and no Default is then
existing, to release such Subsidiary from its obligations under the Facility
Guaranty as long as after giving effect thereto the Borrower is in compliance
with Section 7.12(b); and (iii) in the case of any Facility Guaranty by a
Subsidiary required solely under clauses (A)(y) or (B)(y) of Section 4.01, to
release such Guarantor from its obligations under the Facility Guaranty if such
Subsidiary is no longer a borrower under or guarantor of the Revolving Credit
Agreement or any refinancing or replacement thereof. If at any time, pursuant to
the foregoing clauses (c)(i) through (iii), a Guarantor may be released from its
obligations under the Facility Guaranty, then such Person shall be automatically
released from such obligations and the Administrative Agent will, at the
Borrower’s expense, execute and deliver such documents as the Borrower may
reasonably request to document such release. At any time that the Borrower
desires that the Administrative Agent take any of the actions described in the
immediately preceding sentence, it shall, upon request of the Administrative
Agent, deliver to the Administrative Agent an officer’s certificate certifying
that the release of the applicable Guarantor is permitted pursuant to this
Section 10.10(c) as set forth above. The Administrative Agent shall have no
liability whatsoever to any Lender as a result of any release of any Guarantor
by it as permitted (or which the Administrative Agent in good faith believes to
be permitted) by this Section 10.10(c). Upon request by the Administrative Agent
at any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release any Guarantor from its obligations under the
Facility Guaranty pursuant to this Section 10.10. Notwithstanding the release of
any Subsidiary from its obligations under the Facility Guaranty, if (x) such
Subsidiary is thereafter a Significant Subsidiary that is a Domestic Subsidiary
(other than an Excluded Subsidiary) or (y) such Subsidiary is a Domestic
Subsidiary that is a borrower under, or is a Subsidiary that is guarantor of the
obligations of a Person incorporated in the United States under the Revolving
Credit Agreement after the date of this Agreement or any refinancing or
replacement thereof, then in each case, the requirements of Section 7.12 shall
again apply to such Subsidiary. 10.11 Certain ERISA Matters. (a) Each Lender (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the 70



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib076.jpg]
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that at least one of the following is
and will be true: (i) such Lender is not using “plan assets” (within the meaning
of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement, (ii) the
transaction exemption set forth in one or more PTEs, such as PTE 84- 14 (a class
exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, (iii) (A) such
Lender is an investment fund managed by a “Qualified Professional Asset Manager”
(within the meaning of Part VI of PTE 84-14), (B) such Qualified Professional
Asset Manager made the investment decision on behalf of such Lender to enter
into, participate in, administer and perform the Loans, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender. (b) In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto). ARTICLE XI MISCELLANEOUS 11.01 Amendments, Etc. No
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or 71



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib077.jpg]
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall: (a) waive any condition set forth in Section 5.01(a) without the
written consent of each Lender; (b) extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 9.02) without
the written consent of such Lender; (c) postpone any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; (d) reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (iv) of the second proviso to this Section
11.01) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate; (e) change Section 2.13 or
Section 9.03 in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender; (f) change any
provision of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder without the written consent of each Lender; or
(g) release all or substantially all of the value of the Facility Guaranty
(other than any release specifically contemplated by Section 10.10(c)) without
the written consent of each Lender; and, provided further, that (i) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (ii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Commitment of such Lender may not be increased or extended,
or amounts due to it permanently reduced (other than by way of payment) or the
payment date of any outstanding amounts owing to it extended, without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender. 72



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib078.jpg]
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional term loan facilities to
this Agreement, subject to the limitations in Section 2.15, and to permit the
extensions of credit and all related obligations and liabilities arising in
connection therewith from time to time outstanding to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder. Notwithstanding any provision herein
to the contrary, if the Administrative Agent and the Borrower acting together
identify any ambiguity, omission, mistake, typographical error or other similar
defect in any provision of this Agreement or any other Loan Document (including
the schedules and exhibits thereto), then the Administrative Agent and the
Borrower shall be permitted to amend, modify or supplement such provision to
cure such ambiguity, omission, mistake, typographical error or other similar
defect, and such amendment shall become effective without any further action or
consent of any other party to this Agreement if the same is not objected to in
writing by the Required Lenders to the Administrative Agent within five Business
Days following receipt of notice thereof. 11.02 Notices; Effectiveness;
Electronic Communication. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows: (i) if to the Borrower or
the Administrative Agent, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and
(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices and other communication sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communication sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at 73



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib079.jpg]
the opening of business on the next business day for the recipient). Notices and
other communication delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). (b) Electronic Communications. Notices and other communications
to the Lenders may be delivered or furnished by electronic communication
(including e mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient. (c) The
Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages). (d) Change of Address, Etc. Each of the Borrower and the
Administrative Agent may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the 74



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib080.jpg]
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording. 11.03 No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Loan Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders. 11.04 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. Subject to any limitations set forth in the Fee Letter
with respect to certain fees of counsel to the Administrative Agent, the
Borrower shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other 75



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib081.jpg]
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), and (ii) all out of pocket expenses incurred by
the Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), and
shall pay all fees and time charges for attorneys who may be employees of the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans. (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all fees and time
charges and disbursements for attorneys who may be employees of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. Without limiting the provisions of Section 3.01(c), this Section
11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. (c)
Reimbursement by Lenders. To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), or against
any Related Party acting for the Administrative Agent (or any such 76



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib082.jpg]
sub-agent). The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d). (d) Waiver of Consequential Damages, Etc.
To the fullest extent permitted by applicable law, Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby. (e) Payments. All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor. (f) Survival. The
agreements in this Section and the indemnity provisions of Section 11.02(e)
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the termination of this Agreement or the Commitments and the
repayment, satisfaction or discharge of all the other Obligations. 11.05
Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or the Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement. 11.06 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection (b)
of this Section, (ii) by way of participation in accordance with the provisions
of subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to 77



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib083.jpg]
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions: (i) Minimum Amounts. (A) in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed). (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned. (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition: (A) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
and (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender. Notwithstanding the foregoing, no assignment of the
Commitments prior to the Closing Date shall be permitted without the prior
written consent of the Borrower (such consent not to be unreasonably withheld or
delayed) unless the 78



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib084.jpg]
proposed assignee is a lender under the Revolving Credit Agreement or was
identified in writing by the Borrower prior to the Closing Date. (iv) Assignment
and Assumption. The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. (v) No Assignment to Certain Persons. No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or to a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person). (vi) Certain Additional Payments. In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. 79



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib085.jpg]
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain in the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender may request and receive from the Administrative Agent a copy of the
Register. (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.04(c)
without regard to the existence of any participation. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non- 80



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib086.jpg]
fiduciary agent of the Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103- 1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. (e) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto. 11.07 Treatment of
Certain Information; Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, accountants,
attorneys, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and 81



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib087.jpg]
service providers to the Administrative Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments. For purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Each of the
Administrative Agent and the Lenders acknowledges that (a) the Information may
include material non-public information concerning the Borrower or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable Law, including United
States federal and state securities Laws. 11.08 Right of Setoff. If an Event of
Default shall have occurred and be continuing, each Lender and each of its
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and its respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its respective Affiliates
may have; provided, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of this Agreement and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application. 11.09 Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the 82



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib088.jpg]
Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder. 11.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement. 11.11 Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied. 11.12 Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited. 11.13
Replacement of Lenders. If (i) any Lender requests compensation under Section
3.04, (ii) the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, (iii) any Lender is a Defaulting Lender, (iv) a
Lender is a Non- Consenting Lender or a Non-Extending Lender or (v) or if any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in 83



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib089.jpg]
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that: (a) the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b); (b) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts); (c) in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter; and (d) such assignment does not conflict
with applicable Laws. A Lender shall not be required to make any such assignment
or delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Each Lender hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Lender’s attorney-in-fact, with full authority in the place and stead of such
Lender and in the name of such Lender, from time to time in the Administrative
Agent’s discretion, upon prior written notice to such Lender, to take any action
and to execute any Assignment and Assumption or such other instruments that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this Section 11.13. 11.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING
LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK. (b) SUBMISSION TO JURISDICTION. THE
BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
84



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib090.jpg]
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION. (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. (d)
SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW. 11.15 Waiver of Jury Trial. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. 11.16 PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act. 85



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib091.jpg]
11.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Arranger and the Lenders are arm’s-length commercial transactions between the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Arranger and the Lenders, on the other
hand, (B) the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, each Lender and the Arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, nor
any Lender, nor the Arranger has any obligation to the Borrower, any other Loan
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arranger and
each Lender and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, nor the Arranger, nor any Lender has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, the
Borrower and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent, the Arranger and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby. 11.18
Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it. 11.19 [Reserved].
11.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions. 86



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib092.jpg]
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-in Action on any such liability, including, if applicable:
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. [Remainder of Page
Intentionally Empty] 87



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib093.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written. TECH DATA CORPORATION, as Borrower By: ______/s/ Scott W.
Walker__ Name: Scott W. Walker Title: Corporate Vice President, Treasurer [Tech
Data – Term Loan Credit Agreement]



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib094.jpg]
MIZUHO BANK, LTD., as Administrative Agent and Lender By: /s/ Donna DeMagistris
Name: Donna DeMagistris Title: Authorized Signatory [Tech Data – Term Loan
Credit Agreement]



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib095.jpg]
PNC BANK, N.A., as Lender By: /s/ Justine Hofmann Name: Justine Hofmann Title:
Assistant Vice President [Tech Data – Term Loan Credit Agreement]



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib096.jpg]
TD BANK, N.A., as Lender By: /s/ Shreya Shah Name: Shreya Shah Title: Senior
Vice President [Tech Data – Term Loan Credit Agreement]



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib097.jpg]
MUFG BANK, LTD., as Lender By: /s/ Lillian Kim Name: Lillian Kim Title: Director



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib098.jpg]
EXHIBIT A [FORM OF] LOAN NOTICE Date: , To: Mizuho Bank, Ltd., as Administrative
Agent Ladies and Gentlemen: Reference is made to that certain Term Loan Credit
Agreement, dated as of August 2, 2019 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”, the terms defined therein being used herein as therein
defined), among Tech Data Corporation, a Florida corporation (the “Borrower”),
the Lenders from time to time party thereto, and Mizuho Bank, Ltd., as
Administrative Agent. The undersigned hereby requests (select one):  A
Borrowing of Loans  A conversion or continuation of Loans 1. On (a Business
Day). 2. In the amount of . 3. Comprised of . [Type of Loan requested] 4. For
Eurocurrency Rate Loans: with an Interest Period of [one week] [_______ months].
TECH DATA CORPORATION By: Name: Title:



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib099.jpg]
EXHIBIT B [FORM OF] NOTE __________, ____ FOR VALUE RECEIVED, the undersigned
(the “Borrower”), hereby promises to pay to _____________________ or registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Loan from time to time made
by the Lender to the Borrower under that certain Term Loan Credit Agreement,
dated as of August 2, 2019 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”, the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Mizuho
Bank, Ltd., as Administrative Agent. The Borrower promises to pay interest on
the unpaid principal amount of each Loan from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars and in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement. This Note is one of the Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Note is also
entitled to the benefits of the Facility Guaranty. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto. The Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Note. THIS NOTE
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK. TECH DATA CORPORATION By: Name: Title:



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib100.jpg]
EXHIBIT C [FORM OF] COMPLIANCE CERTIFICATE Financial Statement Date: , To:
Mizuho Bank, Ltd., as Administrative Agent Ladies and Gentlemen: Reference is
made to that certain Term Loan Credit Agreement, dated as of August 2, 2019 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”, the terms defined
therein being used herein as therein defined), among Tech Data Corporation, a
Florida corporation (the “Borrower”), the Lenders from time to time party
thereto, and Mizuho Bank, Ltd., as Administrative Agent. The undersigned
Responsible Officer hereby certifies as of the date hereof that he/she is the of
the Borrower, and that, as such, he/she is authorized to execute and deliver
this Compliance Certificate to the Administrative Agent on the behalf of the
Borrower, and that: [Use following paragraph 1 for fiscal year-end financial
statements] 1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 7.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section. [Use
following paragraph 1 for fiscal quarter-end financial statements] 1. Attached
hereto as Schedule 1 are the unaudited financial statements required by Section
7.01(b) of the Agreement for the fiscal quarter of the Borrower ended as of the
above date. Such financial statements fairly present the financial condition,
results of operations, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements. 3. A review of the activities of the Borrower and
its Subsidiaries during such fiscal period has been made under the supervision
of the undersigned with a view to determining whether during such fiscal period
the Borrower and Subsidiaries performed and observed all its Obligations
applicable thereto under the Loan Documents, and



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib101.jpg]
[select one:] [to the best knowledge of the undersigned during such fiscal
period, the Borrower and its Subsidiaries performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.] [--or--] [the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:] 4. The representations and warranties of the
Borrower contained in Article VI of the Agreement, or which are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct in all material respects (unless such representation or
warranty is already qualified by materiality or Material Adverse Effect, in
which case it shall be true and correct in all respects) on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (unless such representation or warranty is already
qualified by materiality or Material Adverse Effect, in which case it shall be
true and correct in all respects) as of such earlier date, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 6.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 7.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered. 5.
The financial covenant analyses and information set forth on Schedule 2 attached
hereto are true and accurate on and as of the date of this Compliance
Certificate. [Include paragraph 6 in connection with fiscal year-end Compliance
Certificates.] 6. Attached hereto as Schedule 3 are any updates or supplements
as necessary to ensure that Schedule 6.13 to the Agreement is accurate and
complete as of the date of this Compliance Certificate. IN WITNESS WHEREOF, the
undersigned has executed this Compliance Certificate as of , . TECH DATA
CORPORATION By: Name: Title:



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib102.jpg]
For the Quarter/Year ended (“Statement Date”) SCHEDULE 1 – FINANCIAL STATEMENTS
[See Attached]



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib103.jpg]
For the Quarter/Year ended (“Statement Date”) SCHEDULE 2 – COVENANT CALCULATIONS
($ in 000’s) I. Section 8.13(a) — Consolidated Total Leverage Ratio. A.
Consolidated Funded Indebtedness at Statement Date: $ B. Consolidated EBITDA for
four consecutive fiscal quarters ending on above date (“Subject Period”) 1.
Consolidated Net Income for Subject Period: $ 2. Consolidated Interest Charges
for Subject Period: $ 3. Federal, state, local and foreign income taxes payable
by the Borrower and its Subsidiaries for Subject Period: $ 4. The amount of
depreciation and amortization expense for Subject Period: $ 5. Cash
extraordinary or nonrecurring losses, expenses, fees and charges (including cash
losses, expenses, fees and charges incurred in connection with any issuance of
debt or equity, acquisitions, investments, restructuring activities, asset sales
or divestitures permitted hereunder for Subject Period):1 $ 6. Non-cash stock
based compensation expense for Subject Period: $____________ 7. Other
non-recurring expenses of the Borrower and its Subsidiaries for Subject Period
reducing such Consolidated Net Income which do not represent a cash item: $ 1
Not to exceed $50,000,000 in the aggregate for any Subject Period.



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib104.jpg]
8. Consolidated EBITDA (Lines I.B.1 + 2 + 3 + 4 + 5 + 6 + 7):2 $ C. Consolidated
Total Leverage Ratio (Line I.A. ÷ Line I.B.8): ______ to 1.00 Maximum permitted:
4.00 to 1.00 II. Section 8.13(b) — Consolidated Interest Coverage Ratio. A.
Consolidated EBITDA for Subject Period (Line I.B.8)3: $ B. Consolidated Interest
Charges for Subject Period: $ C. Consolidated Interest Coverage Ratio (Line II.A
÷ Line III.B): to 1.00 Minimum permitted: 3.00 to 1.00 2 Consolidated EBITDA
addbacks to be adjusted to the extent of any amounts not deducted in the
calculation of Consolidated Net Income. 3 Add additional full calculation of
EBITDA if required due to Line I.B.8 being calculated on a Pro Forma Basis.



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib105.jpg]
EXHIBIT D [FORM OF] ASSIGNMENT AND ASSUMPTION This Assignment and Assumption
(this “Assignment and Assumption”) is dated as of the Effective Date set forth
below and is entered into by and between [the][each]1 Assignor identified in
item 1 below ([the][each, an] “Assignor”) and [the][each]2 Assignee identified
in item 2 below ([the][each, an] “Assignee”). [It is understood and agreed that
the rights and obligations of [the Assignors][the Assignees]3 hereunder are
several and not joint.]4 Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full. For an agreed
consideration, [the][each] Assignor hereby irrevocably sells and assigns to [the
Assignee][the respective Assignees], and [the][each] Assignee hereby irrevocably
purchases and assumes from [the Assignor][the respective Assignors], subject to
and in accordance with the Standard Terms and Conditions and the Credit
Agreement, as of the Effective Date inserted by the Administrative Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor. 1. Assignor[s]:
______________________________ 2. Assignee[s]: ______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]] 1
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language. 2 For bracketed language here and elsewhere in this
form relating to the Assignee(s), if the assignment is to a single Assignee,
choose the first bracketed language. If the assignment is to multiple Assignees,
choose the second bracketed language. 3 Select as appropriate. 4 Include
bracketed language if there are either multiple Assignors or multiple Assignees.



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib106.jpg]
3. Borrower: Tech Data Corporation, a Florida corporation 4. Administrative
Agent: Mizuho Bank, Ltd., as the administrative agent under the Credit Agreement
5. Credit Agreement: The Term Loan Credit Agreement, dated as of August 2, 2019
among Tech Data Corporation, the Lenders parties thereto, and Mizuho Bank, Ltd.,
as Administrative Agent 6. Assigned Interest: Percentage Assigned Of Aggregate
Amount of All Amount of Commitment/ Outstanding Commitment/Loans Loans CUSIP
Commitments/ Assignor[s]5 Assignee[s]6 for all Lenders7 Assigned Number Loans
$_______________ $_________ [7. Trade Date: __________________]8 Effective Date:
__________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.] 5
List each Assignor, as appropriate. 6 List each Assignee, as appropriate. 7
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date. 8 To be completed if the Assignor
and the Assignee intend that the minimum assignment amount is to be determined
as of the Trade Date.



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib107.jpg]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR [NAME OF ASSIGNOR] By: _____________________________ Name: Title:
ASSIGNEE [NAME OF ASSIGNEE] By: _____________________________ Name: Title:
[Consented to and]9 Accepted: MIZUHO BANK, LTD., as Administrative Agent By:
_________________________________ Name: Title: [Consented to: TECH DATA
CORPORATION, as Borrower By: _________________________________ Name: Title: ]10
9 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement. 10 To be added only if the consent of the
Borrower is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib108.jpg]
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1. Assignor.
[The][Each] Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of [the][[the relevant] Assigned Interest, (ii) [the][such]
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates, or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document. 1.2.
Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender. 2. Payments. From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib109.jpg]
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib110.jpg]
EXHIBIT E-1 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Term Loan Credit Agreement dated as of August 2, 2019 (as amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Tech Data Corporation
(the “Borrower”), the Lenders from time to time party thereto and Mizuho Bank,
Ltd., as Administrative Agent. Pursuant to the provisions of Section 3.01 of the
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the Loan(s) (as well as any Note(s) evidencing
such Loan(s)) in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code. The
undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
LENDER] By: _______________________ Name: ________________________ Title:
________________________ Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib111.jpg]
EXHIBIT E-2 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is
hereby made to the Term Loan Credit Agreement dated as of August 2, 2019 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Tech Data
Corporation (the “Borrower”), the Lenders from time to time party thereto and
Mizuho Bank, Ltd., as Administrative Agent. Pursuant to the provisions of
Section 3.01 of the Credit Agreement, the undersigned hereby certifies that (i)
it is the sole record and beneficial owner of the participation in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code. The undersigned has furnished its
participating Lender with a certificate of its non-U.S. Person status on IRS
Form W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. [NAME OF PARTICIPANT] By:
_______________________ Name: ________________________ Title:
________________________ Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib112.jpg]
EXHIBIT E-3 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Term Loan Credit Agreement dated as of August 2, 2019 (as amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Tech Data Corporation
(the “Borrower”), the Lenders from time to time party thereto and Mizuho Bank,
Ltd., as Administrative Agent. Pursuant to the provisions of Section 3.01 of the
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the participation in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such participation, (iii) with respect such participation,
neither the undersigned nor any of its direct or indirect partners/members is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code. The undersigned has furnished its participating Lender with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. [NAME OF PARTICIPANT] By:
_______________________ Name: ________________________ Title:
________________________ Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib113.jpg]
EXHIBIT E-4 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made
to the Term Loan Credit Agreement dated as of August 2, 2019 (as amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Tech Data Corporation
(the “Borrower”), the Lenders from time to time party thereto and Mizuho Bank,
Ltd., as Administrative Agent. Pursuant to the provisions of Section 3.01 of the
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code. The undersigned has furnished the Administrative Agent and the
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. [NAME OF LENDER] By: _______________________ Name:
________________________ Title: ________________________ Date: ________ __, 20[
]



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib114.jpg]
EXHIBIT F [FORM OF] BENEFICIAL OWNERSHIP CERTIFICATION [DATE] I. GENERAL
INSTRUCTIONS What is this form? To help the U.S. government fight financial
crime, federal regulation requires certain financial institutions to obtain,
verify, and record information about the beneficial owners of legal entity
customers. Legal entities can be abused to disguise involvement in terrorist
financing, money laundering, tax evasion, corruption, fraud, and other financial
crimes. Requiring the disclosure of key individuals who own or control a legal
entity (i.e., the beneficial owners) helps U.S. law enforcement investigate and
prosecute these crimes. Who has to complete this form? This form must be
completed by the person opening a new account on behalf of a legal entity with a
bank, a broker or dealer in securities, or certain other types of U.S. financial
institution, and the form must be completed at the time each new account is
opened. For these purposes, opening a new account includes establishing a formal
relationship with a broker-dealer or lender to effect transactions in securities
or for the extension of credit. For the purposes of this form, a legal entity
includes a corporation, limited liability company, or other entity that is
created by a filing of a public document with a Secretary of State or similar
office, a general partnership, and any similar business entity formed in the
United States or any other country. Legal entity does not include sole
proprietorships, unincorporated associations, or natural persons opening
accounts on their own behalf. What information do I have to provide? This form
requires you to provide the name, address, date of birth and Social Security
number (or passport number or other similar information, in the case of non-U.S.
persons) for the following individuals (i.e., the “beneficial owners”): (i) A
single individual with significant responsibility for managing the legal entity
customer (e.g., a Chief Executive Officer, Chief Financial Officer, Chief
Operating Officer, Managing Member, General Partner, President, Vice President,
or Treasurer); and (ii) Each individual, if any, who owns, directly or
indirectly, 25% or more of the equity interests of the legal entity customer
(e.g., each natural person who owns 25% or more of the shares of a corporation).
The number of individuals that satisfy this definition of “beneficial owner” may
vary. Under section (i), only one individual needs to be identified. Under
section (ii), depending on the factual circumstances, up to four individuals
(but as few as zero) may need to be identified. It is possible that in some
circumstances the same individual might be identified under both sections [Tech
Data – Term Loan Credit Agreement]



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib115.jpg]
(e.g., the President of Acme, Inc. who also holds a 30% equity interest). Thus,
a completed form will contain the identifying information of at least one
individual (under section (i)), and up to five individuals (i.e., one individual
under section (i) and four 25% equity holders under section (ii)). This form
also requires you to provide copies of (1) the legal formation document for each
legal entity (i.e., the issuer, borrower, or selling securityholder) listed on
this form (e.g., Certificate of Incorporation, LLC Agreement, Partnership
Agreement, etc.), and (2) a driver’s license, passport or other identifying
document for each beneficial owner listed on this form. II. EXCLUSIONS (IF
APPLICABLE) If you believe the legal entity listed in Section III, paragraph (b)
below falls under an express exclusion from the “legal entity customer”
definition under 31 C.F.R. §1010.230(e)(2), please check the box below and
identify the applicable exclusion: An exclusion applies to the legal entity
identified in paragraph (b) of Section III below. Applicable exclusion:
________________________________________________ If the box above is checked,
please skip paragraphs (c) and (d) of Section III below.



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib116.jpg]
III. IDENTIFICATION OF BENEFICIAL OWNER(S) For the benefit of each of the
financial institutions involved in the applicable sale of securities or
extension of credit for which this certification is provided, the following
information is hereby provided on behalf of the Issuer/Borrower/Selling
Securityholder legal entity customer listed below: a. Individual Opening
Account. Name and Title of Natural Person Opening Account and Completing
Certification on Behalf of Legal Entity Customer:
_________________________________________________________________________ b.
Legal Entity Customer. Name, Type, and Principal Business Address of
Issuer/Borrower/Selling Securityholder Legal Entity Customer for Which the
Account is Being Opened:
_________________________________________________________________________ Please
attach a copy of the legal formation document for each legal entity listed above
(e.g., Certificate of Incorporation, LLC Agreement, Partnership Agreement,
etc.). c. Control Prong. The following information for one individual with
significant responsibility for managing the Issuer/Borrower/Selling
Securityholder legal entity customer listed above, such as: □ An executive
officer or senior manager (e.g., Chief Executive Officer, Chief Financial
Officer, Chief Operating Officer, Managing Member, General Partner, President,
Vice President, Treasurer); or □ Any other individual who regularly performs
similar functions. Name/Title Date of Address (Residential For U.S. Persons: For
Non-U.S. Persons: Birth or Business Street Social Security Social Security
Address) Number Number, Passport Number and Country of Issuance, or other
similar identification number14 14 In lieu of a passport number, non-U.S.
persons may also provide a Social Security Number, an alien identification card
number, or number and country of issuance of any other government-issued
document evidencing nationality or residence and bearing a photograph or similar
safeguard.



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib117.jpg]
Please attach copies of a driver’s license, passport or other identifying
document for each individual listed above. d. Ownership/Equity Prong. The
following information for each individual, if any, who, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise,
owns 25% or more of the equity interests of the Issuer/Borrower/Selling
Securityholder legal entity customer listed above: Name Date of Address
(Residential For U.S. Persons: For Non-U.S. Persons: Birth or Business Street
Social Security Social Security Address) Number Number, Passport Number and
Country of Issuance, or other similar identification number15 (If appropriate,
an individual listed under section (c) above may also be listed in this section
(d)). Please attach copies of a driver’s license, passport or other identifying
document for each individual listed above. Equity Owner Not Applicable (Please
check this box if there is no individual who owns 25% or more of the equity
interest of the legal entity listed above.) 15 In lieu of a passport number,
non-U.S. persons may also provide a Social Security Number, an alien
identification card number, or number and country of issuance of any other
government-issued document evidencing nationality or residence and bearing a
photograph or similar safeguard.



--------------------------------------------------------------------------------



 
[tdtermloanrefi2019wexhib118.jpg]
IV. ACKNOWLEDGEMENT; SIGNATURE I, _______________________________, in my
capacity as _______________________________ of the Issuer/Borrower/Selling
Securityholder listed above and not in my individual capacity, hereby: (a)
acknowledge and authorize on behalf of the Issuer/Borrower/Selling
Securityholder and each beneficial owner identified in paragraphs (c) and (d) of
Section III above that this certification and the attachments hereto may be
provided to each of the financial institutions involved in the applicable sale
of securities or extension of credit; (b) agree on behalf of the
Issuer/Borrower/Selling Securityholder identified above, from the date hereof
until the closing of the applicable sale of securities or the termination of the
agreement providing for the applicable extension of credit, as the case may be,
to notify each of the financial institutions involved in such transaction of any
change in the information provided herein that would result in a change to the
list of beneficial owners identified in paragraph (c) or (d) of Section III
above; (c) agree on behalf of the Issuer/Borrower/Selling Securityholder
identified above, upon request by or on behalf of the financial institutions
involved in the applicable sale of securities or extension of credit, to provide
documentation supporting any applicable exclusion identified in Section II
above; and (d) certify, to the best of my knowledge, that the information
provided above is complete and correct. Signature:
_______________________________ Date: _________________________ Legal Entity
Identifier _________________ (Optional)



--------------------------------------------------------------------------------



 